Exhibit 10.1

Execution Version

Published Deal CUSIP: 01881DAG8

Published Term Loan Facility CUSIP: 01881DAH6

 

 

 

$250,000,000

TERM LOAN

CREDIT AGREEMENT

Dated as of October 7, 2014

Among

ALLIANT ENERGY CORPORATION

as Borrower

THE BANKS NAMED HEREIN

as Banks

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    Section 1.1  

Certain Defined Terms

     1    Section 1.2  

Computation of Time Periods

     16    Section 1.3  

Computations of Outstandings

     16    Section 1.4  

Accounting Terms

     16    Section 1.5  

Terms Generally

     16    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES    Section 2.1  

The Advances

     17    Section 2.2  

Making the Advances

     17    Section 2.3  

Funding Reliance

     18    Section 2.4  

[Reserved]

     18    Section 2.5  

[Reserved]

     18    Section 2.6  

Changes in the Commitments

     18    Section 2.7  

Repayment of Advances

     19    Section 2.8  

Interest on Advances

     19    Section 2.9  

Additional Interest on Eurodollar Rate Advances

     19    Section 2.10  

Interest Rate Determination

     20    Section 2.11  

Voluntary Conversion of Advances

     21    Section 2.12  

Optional Prepayments of Advances

     21    Section 2.13  

Increased Costs

     22    Section 2.14  

Illegality

     23    Section 2.15  

Payments and Computations

     23    Section 2.16  

Noteless Agreement; Evidence of Indebtedness

     25    Section 2.17  

Taxes

     25    Section 2.18  

Sharing of Payments, Etc

     27    Section 2.19  

[Reserved]

     28    Section 2.20  

Replacement of Lenders

     28    Section 2.21  

Defaulting Lenders

     29    ARTICLE III    CONDITIONS TO ADVANCES    Section 3.1  

Conditions Precedent to Closing Date

     30    Section 3.2  

Conditions Precedent to Borrowing on the Funding Date

     32    Section 3.3  

Reliance on Certificates

     32   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES    Section 4.1  

Representations and Warranties of the Borrower

     33    ARTICLE V    COVENANTS OF THE BORROWER    Section 5.1  

Affirmative Covenants

     35    Section 5.2  

Negative Covenants

     39    ARTICLE VI    EVENTS OF DEFAULT    Section 6.1  

Events of Default

     43    ARTICLE VII    THE AGENT    Section 7.1  

Authorization and Action

     45    Section 7.2  

Exculpatory Provisions

     46    Section 7.3  

Reliance by Agent

     46    Section 7.4  

Wells Fargo and Affiliates

     47    Section 7.5  

Lender Credit Decision

     47    Section 7.6  

Indemnification

     47    Section 7.7  

Successor Agent

     47    Section 7.8  

Delegation of Duties

     48    Section 7.9  

No Other Duties, Etc

     48    Section 7.10  

Agent May File Proofs of Claim

     48    ARTICLE VIII    MISCELLANEOUS    Section 8.1  

Amendments, Etc

     49    Section 8.2  

Notices, Etc

     50    Section 8.3  

No Waiver; Remedies

     50    Section 8.4  

Costs, Expenses, Taxes and Indemnification

     50    Section 8.5  

Right of Set-off

     53    Section 8.6  

Binding Effect

     54    Section 8.7  

Assignments and Participations

     54    Section 8.8  

Confidentiality

     58    Section 8.9  

WAIVER OF JURY TRIAL

     59    Section 8.10  

Governing Law

     59   

 

ii



--------------------------------------------------------------------------------

Section 8.11  

Jurisdiction

     59    Section 8.12  

Waiver of Venue

     59    Section 8.13  

Relation of the Parties; No Beneficiary

     59    Section 8.14  

Execution in Counterparts

     60    Section 8.15  

Severability

     60    Section 8.16  

Disclosure of Information

     60    Section 8.17  

USA Patriot Act Notice

     60    Section 8.18  

Entire Agreement

     60   

EXHIBITS AND SCHEDULES

 

Exhibit 1.1    -   Form of Note Exhibit 2.2(b)    -   Form of Notice of
Borrowing Exhibit 2.11    -   Form of Notice of Conversion Exhibit3.1(a)(vii)   
-   Form of Opinion of Chapman and Cutler LLP Exhibit 8.7    -   Form of Lender
Assignment Schedule I    -   Commitment Schedule Schedule II    -   Existing
Synthetic Leases Schedule III    -   Existing Liens Schedule IV    -   List of
Indentures

 

iii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

Dated as of October 7, 2014

THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) is made by and among:

 

  (i) ALLIANT ENERGY CORPORATION, a Wisconsin corporation (the “Borrower”),

 

  (ii) the banks (the “Banks”) listed on the signature pages hereof and the
other Lenders (as hereinafter defined) from time to time party hereto, and

 

  (iii) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent (the “Agent”) for the Lenders hereunder.

PRELIMINARY STATEMENTS

(1) The Borrower has requested that the Lenders make available to the Borrower a
term facility in the aggregate original principal amount of $250,000,000.

(2) The Lenders are willing to make available to the Borrower the term loan
facility described herein subject to and on the terms and conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Agent.

“Advances” has the meaning assigned to that term in Section 2.1.

“AER” means Alliant Energy Resources, LLC, a Wisconsin limited liability
company.

“Affected Lender” has the meaning assigned to that term in Section 2.14.

“Affected Lender Advance” has the meaning assigned to that term in Section 2.14.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by,



--------------------------------------------------------------------------------

or under direct or indirect common control with such Person. A Person shall be
deemed to control another entity if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract, or otherwise.

“Agent” has the meaning assigned to that term in the Preamble to this Agreement.

“Aggregate Commitment” means the total of all of the Lenders’ Commitment
hereunder.

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall at all times be equal to
the highest of:

 

  (i) the Prime Rate;

 

  (ii) 1/2 of one percent per annum above the Federal Funds Rate; and

 

  (iii) the Eurodollar Rate for an Interest Period of 1 month plus 1.00%.

Each change in the Alternate Base Rate shall take effect concurrently with any
change in such Prime Rate, the Federal Funds Rate or the Eurodollar Rate.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, for any Eurodollar Rate Advance or Base Rate Advance,
the rate per annum set forth below in the columns identified as Level 1, Level
2, Level 3 or Level 4, opposite Eurodollar Rate Advances or Base Rate Advances,
as applicable:

 

Rating

   A/A2/A or
higher     A-/A3/A-     BBB+/Baa1/
BBB+     BBB/Baa2/
BBB or lower  

Pricing Level

   LEVEL 1     LEVEL 2     LEVEL 3     LEVEL 4  

Applicable Margin for Eurodollar Rate Advances

     0.550 %      0.600 %      0.725 %      1.000 % 

Applicable Margin for Base Rate Advances

     0.000 %      0.000 %      0.000 %      0.000 % 

The Applicable Margin shall be based upon the ratings assigned by S&P, Moody’s
and/or Fitch to the senior unsecured non-credit enhanced long-term debt of the
Borrower (collectively, the “Ratings”), or, in the event that no such debt is
outstanding, the rating assigned by Moody’s to the issuer debt rating of the
Borrower.

If at any time there is a split among Ratings by S&P, Moody’s and Fitch such
that (i) all three Ratings fall in different Pricing Levels, the applicable
Pricing Level shall be determined by the Rating that is neither the highest nor
the lowest of the three ratings, or (ii) two Ratings are in one Pricing Level
(the “Majority Level”) and the third Rating is in a different Pricing Level, the

 

2



--------------------------------------------------------------------------------

applicable Pricing Level shall be at the Majority Level. In the event that the
Borrower shall maintain Ratings from only two of S&P, Moody’s and Fitch and
there is a split in such Ratings (i) of one Pricing Level, the applicable
Pricing Level shall be determined by the higher of the two Ratings, and (ii) of
two or more Pricing Levels, the applicable Pricing Level shall be the Pricing
Level that is exactly between the Pricing Level of the higher Rating and the
Pricing Level of the lower Rating (the “Midpoint”), or if there is no Midpoint,
the Pricing Level that is one Pricing Level above a notional Pricing Level that
falls at the midpoint between the actual Ratings. In the event that the Borrower
shall maintain Ratings from only one of S&P, Moody’s and Fitch, the applicable
Pricing Level shall be determined by reference to that one Rating. If at any
time the Borrower’s senior unsecured non-credit enhanced long-term debt does not
have a Rating from at least one of S&P, Moody’s or Fitch or the Borrower does
not have an issuer debt rating from Moody’s, the applicable Pricing Level shall
be set at Pricing Level 4. Notwithstanding the foregoing, if at any time the
Borrower’s senior unsecured non-credit enhanced long-term debt has any Rating
that corresponds to Level 4, the applicable Pricing Level shall be Pricing Level
4. The Pricing Level shall be redetermined on and as of the date of announcement
of a change in the Rating of S&P, Moody’s or Fitch.

“Applicable Rate” means:

(i) in the case of each Base Rate Advance, a rate per annum equal at all times
to the sum of the Alternate Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time; and

(ii) in the case of each Eurodollar Rate Advance comprising part of the same
Borrowing, a rate per annum during each Interest Period equal at all times to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time during such Interest Period.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC.

“Bankruptcy Event” means the occurrence of any actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code.

“Banks” has the meaning assigned to that term in the Preamble to this Agreement.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.8(a).

“Borrower” has the meaning assigned to that term in the Preamble to this
Agreement.

“Borrowing” means the incurrence by the Borrower (including as a result of
Conversions of outstanding Advances pursuant to Section 2.11) on a single date
of a group of Advances of a single Type and, in the case of Eurodollar Rate
Advances, as to which a single Interest Period is in effect.

 

3



--------------------------------------------------------------------------------

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City, Charlotte, North Carolina or Madison,
Wisconsin and, if the applicable Business Day relates to any Eurodollar Rate
Advance, on which dealings are carried on in the London interbank market.

“Capitalized Lease Obligations” means obligations to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real and/or
personal property which obligation is required to be classified and accounted
for as a capital lease on a balance sheet prepared in accordance with GAAP, and
for purposes hereof the amount of such obligations shall be the capitalized
amount determined in accordance with such principles.

“Cash and Cash Equivalents” means, with respect to any Person, the aggregate
amount of the following, to the extent owned by such Person free and clear of
all Liens, encumbrances and rights of others and not subject to any judicial,
regulatory or other legal constraint: (i) cash on hand; (ii) Dollar demand
deposits maintained in the United States with any commercial bank and Dollar
time deposits maintained in the United States with, or certificates of deposit
having a maturity of one year or less issued by, any commercial bank which has
an office in the United States and which has a combined capital and surplus of
at least $100,000,000; (iii) eurodollar time deposits maintained in the United
States with, or eurodollar certificates of deposit having a maturity of one year
or less issued by, any commercial bank having outstanding unsecured indebtedness
that is rated (on the date of acquisition thereof) A- or better by S&P or Fitch
or A3 or better by Moody’s (or an equivalent rating by another
nationally-recognized credit rating agency of similar standing if none of such
corporations is then in the business of rating unsecured bank indebtedness);
(iv) direct obligations of, or unconditionally guaranteed by, the United States
and having a maturity of one year or less; (v) commercial paper rated (on the
date of acquisition thereof) A-1 or better by S&P or Fitch or P-1 or better by
Moody’s (or an equivalent rating by another nationally-recognized credit rating
agency of similar standing if none of such corporations is then in the business
of rating commercial paper), and having a maturity of one year or less;
(vi) obligations with any Lender or any other commercial bank in respect of the
repurchase of obligations of the type described in clause (iv) above, provided
that such repurchase obligations shall be fully secured by obligations of the
type described in said clause (iv) and the possession of such obligations shall
be transferred to, and segregated from other obligations owned by, such Lender
or such other commercial bank; and (vii) preferred stock of any Person that is
rated A- or better by S&P or Fitch or A3 or better by Moody’s (or an equivalent
rating by another nationally-recognized credit rating agency of similar standing
if none of such corporations is then in the business of rating preferred stock
of entities engaged in such businesses).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4



--------------------------------------------------------------------------------

“Closing Date” means the day upon which each of the applicable conditions
precedent enumerated in Section 3.1 shall be fulfilled to the satisfaction of,
or waived with the consent of, the Lenders, the Agent and the Borrower.

“Code” means the Internal Revenue Code of 1986 and the regulations promulgated
and rulings issued thereunder.

“Commitment” means, for each Lender, the obligation of such Lender to make
Advances to the Borrower in an amount no greater than the amount set forth on
Schedule I hereto or, if such Lender has entered into one or more Lender
Assignments, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.7(b), in each such case as such amount may be reduced from
time to time pursuant to Section 2.6.

“Commitment Termination Date” means the earlier to occur of (i) the date that is
45 days after the Closing Date (provided, however, that, if such date is not a
Business Day, the Commitment Termination Date shall be the immediately preceding
Business Day), (ii) the date on which Advances are made in accordance with
Section 2.1 and (iii) the date of termination or reduction in whole of the
Commitments pursuant to Section 2.6 or Section 6.1.

“Confidential Information” has the meaning assigned to that term in Section 8.8.

“Consolidated Capital” means, with respect to any Person, without duplication,
at any date of determination, the sum of (i) Consolidated Debt of such Person,
(ii) consolidated equity of the common stockholders of such Person and its
Consolidated Subsidiaries, (iii) consolidated equity of the preference
stockholders of such Person and its Consolidated Subsidiaries, (iv) the
aggregate outstanding amount of Hybrid Securities, and (v) consolidated equity
of the preferred stockholders of such Person and its Consolidated Subsidiaries,
in each case determined at such date in accordance with GAAP, excluding,
however, from such calculation, amounts identified as “Accumulated Other
Comprehensive Income (Loss)” in the consolidated financial statements of the
Borrower and its Consolidated Subsidiaries set forth in the Borrower’s Report on
Form 10-K or 10-Q, as the case may be, filed most recently with the Securities
and Exchange Commission prior to the date of such determination.

“Consolidated Debt” means, with respect to any Person, without duplication, at
any date of determination, the aggregate Debt of such Person and its
Consolidated Subsidiaries determined on a consolidated basis in accordance with
GAAP, but shall not include (i) Nonrecourse Debt of any Subsidiary of the
Borrower or (ii) the aggregate outstanding Debt evidenced by Hybrid Securities
to the extent that the total book value of such securities does not exceed 15%
of Consolidated Capital as of the date of determination.

“Consolidated Subsidiary” means, with respect to any Person, any Subsidiary of
such Person whose accounts are or are required to be consolidated with the
accounts of such Person in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Continuing Directors” means the members of the Board of Directors of the
Borrower on the date hereof and each other director of the Borrower, if such
other director’s nomination for election to the Board of Directors of the
Borrower is recommended by a majority of the then Continuing Directors.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type, or to the selection of a new, or the
renewal of the same, Interest Period for Advances, as the case may be, pursuant
to Section 2.10 or Section 2.11.

“Debt” means, for any Person, any and all indebtedness, liabilities and other
monetary obligations of such Person (without duplication), (i) for borrowed
money or evidenced by bonds, debentures, notes or other similar instruments,
(ii) to pay the deferred purchase price of property or services (except trade
accounts payable arising and repaid in the ordinary course of business),
(iii) Capitalized Lease Obligations, (iv) under reimbursement or similar
agreements with respect to letters of credit (other than trade letters of
credit) issued to support indebtedness or obligations of such Person or of
others of the kinds referred to in clauses (i) through (iii) above and clause
(v) below, (v) reasonably quantifiable obligations under direct guaranties or
indemnities, or under support agreements, in respect of, and reasonably
quantifiable obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of, or to
assure an obligee against failure to make payment in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(iv) above, and (vi) incurred in connection with any synthetic lease, tax
retention operating lease or similar off-balance sheet financing product treated
as an operating lease for financial accounting purposes and a capital lease for
federal income tax purposes, in each case under this clause (vi) that is entered
into after December 14, 2011, but excluding the obligations under the Existing
Synthetic Leases, including any extension, renewal, amendment or refinancing
thereof; provided that if the aggregate amount owing in respect of all such
Existing Synthetic Leases, after giving effect to any such extension, renewal,
amendment or refinancing, exceeds the aggregate amount owed as of the
December 14, 2011, such excess shall be included as Debt.

“Default Rate” means (a)(i) with respect to the unpaid principal of or interest
on any Base Rate Advance, 2% per annum above the Applicable Rate in effect from
time to time for such Base Rate Advance and (ii) with respect to the unpaid
principal of or interest on any Eurodollar Rate Advance, the greater of (A) 2%
per annum above the Applicable Rate in effect from time to time for such
Eurodollar Rate Advance and (B) 2% per annum above the Applicable Rate in effect
from time to time for Base Rate Advances and (b) with respect to any other
unpaid amount hereunder, 2% per annum above the Applicable Rate in effect from
time to time for Base Rate Advances.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender, as reasonably
determined by the Agent, that (i) has failed (which failure has not been cured
within two Business Days) to fund any Advance required to be made hereunder in
accordance with the terms hereof (unless such Lender shall have notified the
Agent and the Borrower in writing of its good faith determination that a
condition under Section 3.2 to its obligation to fund any Advance shall not have
been satisfied), (ii) has notified the Borrower or the Agent in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under

 

6



--------------------------------------------------------------------------------

this Agreement or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three Business Days after receipt of a written
request from the Agent or the Borrower delivered in accordance with Section 8.2
to confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Advances, and such request states that the
requesting party has reason to believe that the Lender receiving such request
may fail to comply with such obligation, and states such reason, (iv) has failed
to pay to the Agent or any other Lender when due an amount owed by such Lender
to the Agent or any other Lender pursuant to the terms of this Agreement, unless
such amount is subject to a good faith dispute or such failure has been cured,
or (v) (a) has become or is insolvent or (b) is the Subsidiary of a Person that
has (x) become or is insolvent, (y) become or is the subject of a proceeding
under the Federal Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or (z) had appointed for
it a receiver, conservator, trustee, custodian or assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of an Equity Interest in such Lender or a parent company thereof
by a Governmental Authority or an instrumentality thereof so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (i) through
(v) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.21(b)) upon
delivery of written notice of such determination to the Borrower and each
Lender.

“Designated Lender” means a Defaulting Lender or a Downgraded Lender.

“Direct Subsidiary” means, with respect to any Person, any Subsidiary directly
owned by such Person.

“Dollars” and the sign “$” each means lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office or
affiliate of such Lender specified as its “Domestic Lending Office” in its
Administrative Questionnaire or in the Lender Assignment pursuant to which it
became a Lender (copies of which shall be provided by each Lender to the Agent
and the Borrower as of the date hereof, or, in the case of a Lender Assignment,
upon or prior to such Lender Assignment), or such other office or affiliate of
such Lender as such Lender may from time to time specify in writing to the
Borrower and the Agent.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“Downgraded Lender” means any Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s, S&P, Fitch or
any other nationally recognized statistical rating organization recognized as
such by the Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

“Eligible Assignee” means (i) a commercial bank or trust company organized under
the laws of the United States, or any State thereof; (ii) a commercial bank
organized under the laws of any other country that is a member of the OECD, or a
political subdivision of any such country, provided that such bank is acting
through a branch or agency located in the United States; (iii) the central bank
of any country that is a member of the OECD; and (iv) any other commercial bank
or other financial institution engaged generally in the business of extending
credit or purchasing debt instruments; provided, however, that (A) any such
Person shall also (1) have outstanding unsecured indebtedness that is rated A-
or better by S&P or Fitch or A3 or better by Moody’s (or an equivalent rating by
another nationally-recognized credit rating agency of similar standing if none
of such rating agencies is then in the business of rating unsecured indebtedness
of entities engaged in such businesses) or (2) have combined capital and surplus
(as established in its most recent report of condition to its primary regulator)
of not less than $250,000,000 (or its equivalent in foreign currency), and
(B) any Person described in clause (ii), (iii) or (iv) above shall, on the date
on which it is to become a Lender hereunder, (x) be entitled to receive payments
hereunder without deduction or withholding of any United States Federal income
taxes (as contemplated by Section 2.17) and (y) not be incurring any losses,
costs or expenses of the type for which such Person could demand payment under
Section 2.13.

“Equity Interests” means, (i) with respect to a corporation, shares of common
stock of such corporation or any other interest convertible or exchangeable into
any such interest, (ii) with respect to a limited liability company, a
membership interest in such company, (iii) with respect to a partnership, a
partnership interest in such partnership, and (iv) with respect to any other
Person, an interest in such Person analogous to interests described in clauses
(i) through (iii).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is under “common control” with, or a member
of the same “controlled group” as, such Person, within the meaning of
Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means: (i) with respect to a Plan, the occurrence of a “reportable
event,” within the meaning of Section 4043 of ERISA for which the thirty day
notice requirement has not been waived by the PBGC (including any failure to
meet the minimum funding standard of, or timely make any required installment
payment under, Section 412 of the Code or Section 302 of ERISA, regardless of
the issuance of any waivers in accordance with Section 412(c) of the Code);
(ii) the provision by the administrator of any Plan of notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA; (iii) the
cessation of operations at a facility in the circumstances described in
Section 4062(e) of ERISA; (iv) the withdrawal by the Borrower or an ERISA
Affiliate of the Borrower from a Multiple Employer Plan or a Multiemployer Plan
during a plan year for which it was a “substantial employer,” as defined in
Section 4001(a)(2) of ERISA; (v) the failure by the Borrower or an ERISA
Affiliate of the Borrower to make a payment to a Plan, which failure results in
the imposition of a Lien; (vi) the incurrence of an obligation to provide a
notice under Section 101(j) of ERISA; (vii) the adoption of an amendment to a
Plan which may not take effect due to the application of Section 436(c)(1) of
the

 

8



--------------------------------------------------------------------------------

Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution in order
to satisfy the requirements of Section 436(c)(2) of the Code or
Section 206(g)(2)(B) of ERISA; or (viii) the institution by the PBGC of
proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office or
affiliate of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire or in the Lender Assignment pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office or affiliate of such Lender as such Lender may
from time to time specify in writing to the Borrower and the Agent.

“Eurodollar Rate” means, with respect to each Eurodollar Rate Advance comprising
part of the same Borrowing for any Interest Period, an interest rate per annum
equal to (i) the rate of interest appearing on Reuters Screen LIBOR01 Page (or
any successor page) that represents the London interbank offered rate for
deposits in Dollars or (ii) if no such rate is available, the rate of interest
determined by the Agent to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under (i) and (ii) above
at approximately 11:00 a.m., London time, two Business Days prior to the first
day of such Interest Period for a period substantially equal to such Interest
Period and in an amount substantially equal to the amount of Wells Fargo’s
Eurodollar Rate Advance comprising part of such Borrowing, all subject to
Section 2.9 and Section 2.10. Notwithstanding the foregoing, the Eurodollar Rate
shall never be less than zero.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.8(b).

“Eurodollar Reserve Percentage” of any Lender for each Interest Period for each
Eurodollar Rate Advance means the reserve percentage applicable to such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
Regulation D or other regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) then applicable to such
Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Events of Default” has the meaning assigned to that term in Section 6.1.

“Existing Synthetic Leases” means all synthetic leases existing on December 14,
2011 and set forth on Schedule II.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

9



--------------------------------------------------------------------------------

“Federal Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time
to time, and any successor statute, and all regulations from time to time
promulgated thereunder.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fitch” means Fitch Ratings.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the law of any jurisdiction other than any state of the United States of
America.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Funding Date” means the date on which the conditions precedent set forth in
Section 3.2 are satisfied and the Borrowing has occurred.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time; provided that in the event that any “Accounting
Change” (as defined below) shall occur and such change would otherwise result in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then unless and until the Borrower, the Agent and the
Majority Lenders mutually agree to adjustments to the terms hereof to reflect
any such Accounting Change, all financial covenants (including those contained
in Article V), standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission, and shall include the adoption or implementation of International
Financial Reporting Standards or changes in lease accounting. In the event of an
Accounting Change the Agent, the Majority Lenders and the Borrower shall
negotiate the adjustments referred to in the proviso to the first sentence of
this definition in good faith.

“Governmental Approval” means any authorization, consent, approval, license,
franchise, lease, ruling, tariff, rate, permit, certificate, exemption of, or
filing or registration with, any Governmental Authority or other legal or
regulatory body.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

“Hazardous Substance” means any waste, substance, or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau, or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Hostile Acquisition” means any acquisition involving a tender offer or proxy
contest that has not been recommended or approved by the board of directors (or
similar governing body) of the Person that is the subject of such acquisition
prior to the first public announcement or disclosure relating to such
acquisition.

“Hybrid Securities” means any hybrid securities consisting of trust preferred
securities or deferrable interest subordinated debt securities issued by the
Borrower or any Subsidiary or financing vehicle of the Borrower that (i) has an
original maturity of at least 20 years and (ii) requires no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least ninety-one days after the occurrence of the Maturity Date.

“Indemnified Person” has the meaning assigned to that term in Section 8.4(b).

“Interest Period” means, for each Eurodollar Rate Advance made as part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Advance into such a Eurodollar Rate
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be 1, 2, 3 or
6 months, as the Borrower may, upon notice received by the Agent not later than
11:00 a.m. on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:

(i) the Borrower may not select any Interest Period that ends after the Maturity
Date;

(ii) Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration; and

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Rate Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.

“IPL” means Interstate Power and Light Company, an Iowa corporation.

 

11



--------------------------------------------------------------------------------

“Lender Assignment” means an assignment and acceptance agreement entered into by
a Lender and an Eligible Assignee, and accepted by the Agent, in substantially
the form of Exhibit 8.7.

“Lenders” means the Banks listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 8.7.

“Lien” has the meaning assigned to that term in Section 5.2(a).

“Loan Documents” means (i) this Agreement and any Notes issued pursuant to
Section 2.16 and (ii) all other agreements, instruments and documents now or
hereafter executed and/or delivered pursuant hereto or thereto.

“Majority Lenders” means, on any date of determination, Lenders that,
collectively, on such date have Percentages in the aggregate greater than 50%;
provided that the Percentage of any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders and such Defaulting
Lender’s Commitment or aggregate Advances, as applicable, shall be excluded from
the determination of the Aggregate Commitment or the aggregate principal amount
of all Advances, as applicable, for purposes of calculating each non-Defaulting
Lender’s Percentage. Any determination of those Lenders constituting the
Majority Lenders shall be made by the Agent and shall be conclusive and binding
on all parties absent manifest error.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System.

“Material Adverse Change” means (i) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (ii) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (iii) a material adverse change upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.

“Maturity Date” means the earlier to occur of (i) the second anniversary of the
Closing Date (provided, however, that, if such date is not a Business Day, the
Maturity Date shall be the immediately preceding Business Day) and (ii) the date
on which all outstanding Advances are declared due and payable pursuant to
Section 6.1.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Mortgage Bond Indentures” means the indentures listed on Schedule IV hereto.

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, which is subject to Title IV of ERISA and to which
the Borrower or any ERISA Affiliate of the Borrower is making or has an
obligation to make contributions, or has within any of the preceding five plan
years made or had an obligation to make contributions.

“Multiple Employer Plan” means a “single employer plan”, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA and (i) is
maintained for

 

12



--------------------------------------------------------------------------------

employees of the Borrower or an ERISA Affiliate of the Borrower and at least one
Person other than the Borrower and its ERISA Affiliates or (ii) was so
maintained and in respect of which the Borrower or an ERISA Affiliate of the
Borrower could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“Nonrecourse Debt” means Debt of any Subsidiary of the Borrower (i) as to which
(A) the Borrower provides no credit support of any kind (including any
undertaking, agreement or instrument that would constitute Debt), (B) the
Borrower is not directly or indirectly liable as a guarantor or otherwise,
(C) the Borrower is not the lender or other type of creditor, or (D) the
relevant legal documents do not provide that the lenders or other type of
creditors with respect thereto will have any recourse to the stock or assets of
the Borrower and (ii) no default with respect to which would permit, upon
notice, lapse of time or both, any holder of any other Debt (other than the
Advances, any Note, or any extension, renewal, refinancing or replacement
thereof that does not increase the outstanding principal thereof) of the
Borrower to declare a default on such other Debt or cause the payment thereof to
be accelerated or payable prior to its stated maturity. For the avoidance of
doubt, if the Borrower provides credit support that is limited in its drawable
amount for any portion of Debt of any Subsidiary of the Borrower that would be
considered Nonrecourse Debt but for the provision of such credit support, such
Debt shall be considered Nonrecourse Debt to the extent that it is not so
supported.

“Note” means a promissory note issued at the request of a Lender pursuant to
Section 2.16, in substantially the form of Exhibit 1.1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Advances made by such Lender.

“Notice of Borrowing” has the meaning assigned to that term in Section 2.2(b).

“Notice of Conversion” has the meaning assigned to that term in Section 2.11.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” has the meaning assigned to that term in Section 2.17(b).

“Outstanding Credits” means, on any date of determination, an amount equal to
the sum of the aggregate principal amount of all Advances outstanding on such
date.

“Participant” has the meaning given to such term in Section 8.7(c).

“Participant Register” has the meaning given to such term in Section 8.7(c).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor entity).

 

13



--------------------------------------------------------------------------------

“Percentage” means, for any Lender (i) on any date of determination prior to the
Commitment Termination Date, the percentage obtained by dividing such Lender’s
Commitment on such day by the Aggregate Commitment on such date, or (ii) on any
date of determination on or after the Commitment Termination Date, the
percentage obtained by dividing the aggregate principal amount of all Advances
made by such Lender outstanding at such time by the Outstanding Credits at such
time, and in each case multiplying the quotient so obtained by 100.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Agent as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Agent as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Recipient” means (i) the Agent and (ii) any Lender, as applicable.

“Register” has the meaning assigned to that term in Section 8.7(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Loan Documents.

“Resignation Effective Date” has the meaning assigned to that term in Section
7.7.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial Inc., or any successor thereto.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC as published from time to time and, at any time,
any country whose government is at such time the subject of Sanctions.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC as published from time to time,
(ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC or (iii) at any time, any Person that is at such time the subject of
Sanctions.

 

14



--------------------------------------------------------------------------------

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Senior Financial Officer” means the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Accounting Officer or the Treasurer of the
Borrower.

“Significant Subsidiary” means any Subsidiary of the Borrower that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 20% of the consolidated assets (valued at book value) of
the Borrower and its Subsidiaries.

“Single Employer Plan” means a “single employer plan”, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which
(i) is maintained for employees of the Borrower or an ERISA Affiliate of the
Borrower and no Person other than the Borrower and its ERISA Affiliates, or
(ii) was so maintained and in respect of which the Borrower or an ERISA
Affiliate of the Borrower could have liability under Section 4069 of ERISA in
the event such plan has been or were to be terminated.

“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding Equity Interests
having ordinary voting power (irrespective of whether at the time Equity
Interests of any other class or classes of such corporation or entity shall or
might have voting power upon the occurrence of any contingency) is at the time
owned by said Person, either directly or through one or more other Subsidiaries.
In the case of an unincorporated entity, a Person shall be deemed to have more
than 50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.

“Taxes” has the meaning assigned to that term in Section 2.17(a).

“Type” has the meaning assigned to that term in Section 2.2(a).

“Unmatured Default” means an event that, with the giving of notice or lapse of
time, or both, would constitute an Event of Default.

“Utilities” means, collectively, WPL and IPL.

“Utility Facilities” means (i) the $300,000,000 Third Amended and Restated
Five-Year Credit Agreement, dated December 14, 2011, among IPL, the banks named
therein and Wells Fargo, as administrative agent; and (ii) the $400,000,000
Third Amended and Restated Five-Year Credit Agreement, dated December 14, 2011,
among WPL, the banks named therein and Wells Fargo, as administrative agent.

“Wells Fargo” has the meaning assigned to that term in the Preamble to this
Agreement.

 

15



--------------------------------------------------------------------------------

“WPL” means Wisconsin Power and Light Company, a Wisconsin corporation.

Section 1.2 Computation of Time Periods. Unless otherwise indicated, each
reference in this Agreement to a specific time of day is a reference to
Charlotte, North Carolina time. In the computation of periods of time under this
Agreement, any period of a specified number of days or months shall be computed
by including the first day or month occurring during such period and excluding
the last such day or month. In the case of a period of time “from” a specified
date “to” or “until” a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”.

Section 1.3 Computations of Outstandings. Whenever reference is made in this
Agreement to the “principal amount outstanding” on any date under this
Agreement, such reference shall refer to the aggregate principal amount of all
Advances outstanding on such date after giving effect to all Advances to be made
on such date and the application of the proceeds thereof.

Section 1.4 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis. With respect to (and only with respect to) determining
compliance with this Agreement, all calculations shall (except as otherwise
expressly provided herein) be made by application of GAAP applied on a basis
consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 5.1(h) (or prior to the delivery of the first
financial statements pursuant to Section 5.1(h), consistent with the financial
statements described in Section 4.1(f)); provided, however, if (i) the Borrower
shall object to determining such compliance on such basis at the time of
delivery of such financial statements due to any change in GAAP or the rules
promulgated with respect thereto or (ii) the Agent or the Majority Lenders shall
so object in writing within thirty days after delivery of such financial
statements, then such calculations shall be made on a basis consistent with the
most recent financial statements delivered by the Borrower to the Lenders as to
which no such objection shall have been made.

Section 1.5 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise

 

16



--------------------------------------------------------------------------------

specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.1 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, an “Advance” and
collectively, the “Advances”) on the Funding Date to the Borrower from time to
time, during the period from and including the Closing Date, to and including
the Commitment Termination Date, in an outstanding amount not to exceed at any
time such Lender’s Commitment. Each Borrowing shall be in an aggregate amount
not less than $5,000,000 (or, if lower, the amount of the Aggregate Commitment)
or an integral multiple of $1,000,000 in excess thereof and shall consist of
Advances of the same Type made on the Funding Date by the Lenders ratably
according to their respective Percentages. No Advance shall be made at any time
after the Commitment Termination Date. To the extent repaid, Advances may not be
reborrowed.

Section 2.2 Making the Advances.

(a) The Advances shall, at the option of the Borrower and subject to the terms
and conditions of this Agreement, be either a Base Rate Advance or Eurodollar
Rate Advance (each, a “Type” of Advance).

(b) In order to make the Borrowing (other than conversions of outstanding
Advances made pursuant to Section 2.11) on the Funding Date, the Borrower will
give the Agent written notice (i) not later than 11:00 a.m. on the third
Business Day prior to the date of the proposed Borrowing, in the case of a
Borrowing comprised of Eurodollar Rate Advances and (ii) not later than 10:00
a.m. on the date of the proposed Borrowing, in the case of a Borrowing comprised
of Base Rate Advances. Such notice of a Borrowing (the “Notice of Borrowing”)
shall be by facsimile or email (in accordance with procedures prescribed by the
Agent), in substantially the form of Exhibit 2.2(b) hereto, specifying therein
the requested (A) date of the Borrowing, (B) Type of Advances comprising the
Borrowing, (C) aggregate amount of the Borrowing and (D) in the case of a
Borrowing comprised of Eurodollar Rate Advances, the initial Interest Period for
each such Advance. Each Lender shall, before (x) 12:00 noon on the date of such
Borrowing, in the case of a Borrowing comprised of Eurodollar Rate Advances, and
(y) 1:00 p.m. on the date of such Borrowing, in the case of a Borrowing
comprised of Base Rate Advances, make available for the account of its
Applicable Lending Office to the Agent at its address referred to in
Section 8.2, in same day funds, such Lender’s Percentage of such Borrowing.
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will promptly make such funds
available to the Borrower by means of a credit or wire transfer to the account
specified in writing by the Borrower.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies to
be comprised of

 

17



--------------------------------------------------------------------------------

Eurodollar Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Eurodollar Rate
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

Section 2.3 Funding Reliance.

(a) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s Advance as part of such Borrowing, the Agent may assume that such
Lender has made such Advance available to the Agent on the time of such
Borrowing in accordance with Section 2.2 and the Agent may, in reliance upon
such assumption, make available to the Borrower on such time a corresponding
amount. If and to the extent that such Lender shall not have so made such
Advance available to the Agent, such Lender and the Borrower severally agree to
repay to the Agent forthwith on demand such corresponding amount, together with
interest thereon, for each day from the time such amount is made available to
the Borrower until the time such amount is repaid to the Agent, at (i) in the
case of the Borrower, the interest rate applicable at the time to Advances
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate. If such Lender shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

(b) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

Section 2.4 [Reserved].

Section 2.5 [Reserved].

Section 2.6 Changes in the Commitments.

(a) The Borrower shall have the right, upon at least three Business Days’ notice
to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the Aggregate Commitment; provided that each partial reduction shall
be in a minimum amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof.

(b) On the Commitment Termination Date, the Aggregate Commitment shall be
automatically reduced to zero.

(c) Any termination or reduction of the Aggregate Commitment under this
Section 2.6 shall be irrevocable, and the Aggregate Commitment shall not
thereafter be reinstated.

 

18



--------------------------------------------------------------------------------

Section 2.7 Repayment of Advances. Except to the extent due or paid sooner
pursuant to the provisions of this Agreement, the Borrower shall repay to the
Lenders the aggregate outstanding principal amount of each Advance on the
Maturity Date.

Section 2.8 Interest on Advances. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the Applicable
Rate for such Advance (except as otherwise provided in this Section 2.8),
payable as follows:

(a) If such Advance is a Base Rate Advance, interest thereon shall be payable
quarterly in arrears on the last day of each March, June, September and
December, on the date of any Conversion of such Base Rate Advance and on the
date such Base Rate Advance shall become due and payable or shall otherwise be
paid in full; provided that at any time an Event of Default shall have occurred
and be continuing, each Base Rate Advance shall bear interest payable on demand,
at a rate per annum equal at all times to the Default Rate.

(b) If such Advance is a Eurodollar Rate Advance, interest thereon shall be
payable on the last day of such Interest Period and, if the Interest Period for
such Advance has a duration of more than three months, on that day of each third
month during such Interest Period that corresponds to the first day of such
Interest Period (or, if any such month does not have a corresponding day, then
on the last day of such month); provided that at any time an Event of Default
shall have occurred and be continuing, each Eurodollar Rate Advance shall bear
interest payable on demand, at a rate per annum equal at all times to the
Default Rate.

(c) In respect of any Advance, interest thereon shall be payable at the
Applicable Rate at maturity (whether pursuant to acceleration or otherwise) and,
after maturity, on demand.

(d) Nothing contained in this Agreement or in any other Loan Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

Section 2.9 Additional Interest on Eurodollar Rate Advances. The Borrower shall
pay to the Agent for the account of each Lender any costs actually incurred by
such Lender with respect to Eurodollar Rate Advances that are attributable to
such Lender’s compliance with regulations of the Board of Governors of the
Federal Reserve System requiring the maintenance of reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities.

 

19



--------------------------------------------------------------------------------

Such costs shall be paid to the Agent for the account of such Lender in the form
of additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender, from the date of such Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the Eurodollar Rate for the Interest
Period for such Advance from (ii) the rate obtained by dividing such Eurodollar
Rate by a percentage equal to 100% minus the Eurodollar Reserve Percentage of
such Lender for such Interest Period, payable on each date on which interest is
payable on such Advance. Such additional interest shall be determined by such
Lender and notified to the Borrower through the Agent. A certificate as to the
amount of such additional interest, submitted to the Borrower and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error, provided that the determination thereof shall have been made by such
Lender in good faith.

Section 2.10 Interest Rate Determination.

(a) The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of Section 2.8(a)
or Section 2.8(b).

(b) If, on or prior to the first day of any Interest Period, (y) the Agent shall
have determined that adequate and reasonable means do not exist for ascertaining
the applicable Eurodollar Rate for such Interest Period or (z) the Agent shall
have received written notice from the Majority Lenders of their determination
that the rate of interest referred to in the definition of “Eurodollar Rate”
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining Eurodollar Rate Advances during such Interest Period, the Agent will
forthwith so notify the Borrower and the Lenders. Upon such notice, (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance, (ii) the obligation
of the Lenders to make, to Convert Advances into, or to continue, Eurodollar
Rate Advances shall be suspended (including pursuant to the Borrowing to which
such Interest Period applies), and (iii) any Notice of Borrowing or Notice of
Conversion given at any time thereafter with respect to Eurodollar Rate Advances
shall be deemed to be a request for Base Rate Advances, in each case until the
Agent or the Majority Lenders, as the case may be, shall have determined that
the circumstances giving rise to such suspension no longer exist (and the
Majority Lenders, if making such determination, shall have so notified the
Agent), and the Agent shall have so notified the Borrower and the Lenders.

(c) If the Borrower shall fail to (i) select the duration of any Interest Period
for any Eurodollar Rate Advance in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.1 or (ii) provide a Notice of
Conversion with respect to any Eurodollar Rate Advance on or prior to 12:00 noon
on the third Business Day prior to the last day of the Interest Period
applicable thereto, the Agent will forthwith so notify the Borrower and the
Lenders and such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance.

(d) On the date on which the aggregate unpaid principal amount of Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than the product of (i) $1,000,000 and (ii) the number of
Lenders on such date, such Advances shall, if they are Advances of a Type other
than Base Rate Advances, automatically Convert into Base Rate Advances, and on
and after such date the right of the Borrower to Convert such Advances

 

20



--------------------------------------------------------------------------------

into Advances of a Type other than Base Rate Advances shall terminate; provided,
however, that if and so long as each such Advance shall be of the same Type and
have the same Interest Period as Advances comprising another Borrowing or other
Borrowings, and the aggregate unpaid principal amount of all such Advances shall
equal or exceed the product of (i) $1,000,000 and (ii) the number of Lenders on
such date, the Borrower shall have the right to continue all such Advances as,
or to Convert all such Advances into, Advances of such Type having such Interest
Period.

(e) Upon the occurrence and during the continuance of any Event of Default, each
outstanding Eurodollar Rate Advance shall automatically Convert into a Base Rate
Advance at the end of the Interest Period then in effect for such Eurodollar
Rate Advance.

Section 2.11 Voluntary Conversion of Advances. Subject to the conditions set
forth below, the Borrower may, on any Business Day, by delivering a notice of
Conversion (a “Notice of Conversion”) to the Agent not later than 12:00 noon
(i) on the third Business Day prior to the date of the proposed Conversion, in
the case of a Conversion to or in respect of Eurodollar Rate Advances and
(ii) on the date of the proposed Conversion, in the case of a Conversion to or
in respect of Base Rate Advances, and subject to the provisions of Section 2.10
and Section 2.15, Convert all Advances of one Type comprising the same Borrowing
into Advances of another Type; provided, however, that, (x) any such Conversion
shall involve an aggregate principal amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) in the case of any
Conversion of any Eurodollar Rate Advances into Base Rate Advances on a day
other than the last day of an Interest Period for such Eurodollar Rate Advances,
the Borrower shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 8.4(d). Each such Notice of Conversion shall be in
substantially the form of Exhibit 2.11 and shall, within the restrictions
specified above, specify (A) the date of such Conversion, (B) the Advances to be
Converted, (C) if such Conversion is into Eurodollar Rate Advances, the duration
of the Interest Period for each such Advance, and (D) the aggregate amount of
Advances proposed to be Converted. Notwithstanding the foregoing, the Borrower
may not Convert Base Rate Advances into Eurodollar Rate Advances and may not
select a new Interest Period for Eurodollar Rate Advances at any time an
Unmatured Default or Event of Default has occurred and is continuing.

Section 2.12 Optional Prepayments of Advances. The Borrower may, upon at least
three Business Days’ notice to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given, the Borrower
shall prepay for the ratable account of the Lenders the outstanding principal
amounts of the Advances comprising part of the same Borrowing in whole or
ratably in part, without premium or penalty, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that each partial prepayment shall be in an aggregate principal amount not less
than $5,000,000 (or, if lower, the entire principal amount outstanding hereunder
on the date of such prepayment) or an integral multiple of $1,000,000 in excess
thereof. In the case of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.4(d). Except as provided in this Section 2.12, the Borrower shall
have no right to prepay any principal amount of any Advances.

 

21



--------------------------------------------------------------------------------

Section 2.13 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any Eurodollar Reserve Percentage);

(ii) subject any Recipient to any Taxes (other than Taxes and Other Taxes for
which the Borrower has agreed to indemnify such Lender pursuant to
Section 2.17(c) or Section 8.4) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes and any cost or expense for which the Borrower
has agreed to indemnify such Lender pursuant to Section 8.4) affecting this
Agreement or Advances made by such Lender;

and, to the extent that a Lender or other Recipient reasonably determines that
the direct result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, Converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital or liquidity is increased as a direct result of the existence of this
Agreement, such Lender’s Commitment or Advances made by such Lender hereunder to
a level below that which such Lender or any corporation controlling such Lender
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall immediately pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s Commitment or Advances hereunder.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or any corporation controlling such Lender, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.13 and delivered
to the Borrower, shall certify in reasonable detail as to the increased cost for
which it is seeking compensation hereunder and

 

22



--------------------------------------------------------------------------------

shall be conclusive absent manifest error; provided that the determination
thereof shall have been made by such Lender in good faith. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided, no Lender shall be entitled to demand compensation
or be compensated thereunder to the extent that such compensation relates to any
period of time more than ninety days prior to the date upon which such Lender
first notified the Borrower of the occurrence of the event entitling such Lender
to such compensation (unless, and to the extent, that any such compensation so
demanded shall relate to the retroactive application of any event so notified to
the Borrower).

Section 2.14 Illegality. Notwithstanding any other provision of this Agreement
to the contrary, if at any time after the date hereof and from time to time, any
Lender (the “Affected Lender”) shall notify the Agent and the Borrower that any
Change in Law makes it unlawful or any Governmental Authority asserts that it is
unlawful, for the Affected Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, following such notice from the
Affected Lender, (i) all Eurodollar Rate Advances of the Affected Lender shall,
on the expiration date of the respective Interest Period applicable thereto (or,
to the extent any such Eurodollar Rate Advance may not lawfully be maintained as
a Eurodollar Rate Advance until such expiration date, upon such notice)
automatically be Converted into Base Rate Advances (each such Advance, as so
Converted, being an “Affected Lender Advance”), (ii) the obligation of the
Affected Lender to make, maintain, or Convert Advances into Eurodollar Rate
Advances shall thereupon be suspended, and (iii) any Notice of Borrowing or
Notice of Conversion given at any time thereafter with respect to Eurodollar
Rate Advances shall, as to the Affected Lender, be deemed a request for Base
Rate Advances, in each case until the Affected Lender shall have determined that
the circumstances causing such suspension no longer exist and shall have so
notified the Agent, or the Affected Lender has been replaced pursuant to
Section 2.20(a) and, in either case the Agent shall have notified the Borrower
and the other Lenders. For purposes of any prepayment under this Agreement, each
Affected Lender Advance shall be deemed to continue to be part of the same
Borrowing as the Eurodollar Rate Advances to which it corresponded at the time
of the Conversion of such Affected Lender Advance pursuant to this Section 2.14.

Section 2.15 Payments and Computations.

(a) The Borrower shall make each payment hereunder not later than 1:00 p.m. on
the day when due in Dollars to the Agent at its address referred to in
Section 8.2 in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or fees
ratably (other than amounts payable pursuant to Section 2.17 or Section 8.4(d))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of a Lender Assignment and recording of the information contained therein in the
Register pursuant to Section 8.7(b), from and after the effective date specified
in such Lender Assignment, the Agent shall make all payments

 

23



--------------------------------------------------------------------------------

hereunder in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Lender Assignment shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder, to charge from time to time
against any or all of the Borrower’s accounts with such Lender any amount so
due.

(c) All computations of interest based on the Prime Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate and the Federal Funds Rate
shall be made by the Agent, and all computations of interest pursuant to
Section 2.10 shall be made by a Lender, on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Agent (or, in the case of Section 2.10, by a
Lender) of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error, provided that such determination shall have
been made by the Agent or such Lender, as the case may be, in good faith.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the immediately preceding Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

(f) The Borrower shall be entitled to rely upon payment instructions and other
information relating the amounts owed by it hereunder provided by the Agent and
believed by the Borrower to be genuine and to have been signed, sent or
otherwise authenticated by the proper person acting for the Agent and shall have
no liability solely with respect to such reliance, provided that no such
reliance by the Borrower shall in any way relieve or otherwise impair any
obligation of the Borrower hereunder, including its obligations under Section
8.4.

 

24



--------------------------------------------------------------------------------

Section 2.16 Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Advance made hereunder, the Type thereof and the Interest Period
(if any) with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to
Section 2.16(a) and Section 2.16(b) shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay such obligations in accordance with their terms.

(d) The Advances made by each Lender shall, if requested by the applicable
Lender (which request shall be made to the Agent), be evidenced by a Note, in
each case appropriately completed and executed by the Borrower and payable to
the order of such Lender. Each Note shall be entitled to all of the benefits of
this Agreement and the other Loan Documents and shall be subject to the
provisions hereof and thereof.

Section 2.17 Taxes.

(a) Any and all payments by the Borrower hereunder and under the other Loan
Documents shall be made, in accordance with Section 2.15, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Recipient, (i) any U.S. federal withholding taxes
imposed under FATCA, including, without limitation, any tax that would not have
been imposed but for a failure by a Person (or any financial institution through
which any payment is made to such Person) (including a participant or any other
recipient of any payment hereunder) to comply with the procedures,
certifications, information, reporting, disclosure and other related
requirements of FATCA, (ii) taxes imposed on its overall net income and
franchise taxes imposed on it by any jurisdiction, unless such Lender or the
Agent (as the case may be) would not have had such taxes imposed on it by such
jurisdiction but for such Lender’s or the Agent’s (as the case may be) having
entered into this Agreement, having consummated the transactions contemplated
hereby or having received payments by the Borrower hereunder or under the other
Loan Documents, and (iii) any similar taxes imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document) (all such excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred

 

25



--------------------------------------------------------------------------------

to as “Excluded Taxes” and all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrower or the Agent shall be required by law to deduct or
withhold any Taxes from or in respect of any sum payable by the Borrower
hereunder or under any other Loan Document to any Lender or the Agent, (i) the
sum payable by the Borrower shall be increased as may be necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 2.17) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made and (ii) the Borrower or
the Agent, as the case may be, shall make such deduction or withholding and
shall pay the full amount deducted or withheld to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document, except any such taxes,
charges or levies that are imposed with respect to an assignment that is not
made pursuant to Section 2.20(a) (hereinafter referred to as “Other Taxes”).

(c) The Borrower will indemnify each Lender and the Agent for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.17) paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty days from the date such Lender
or the Agent (as the case may be) makes written demand therefor. Nothing herein
shall preclude the right of the Borrower to contest any such Taxes or Other
Taxes so paid, and the Lenders in question or the Agent (as the case may be)
will, following notice from, and at the expense of, the Borrower, reasonably
cooperate with the Borrower to preserve the Borrower’s rights to contest such
Taxes or Other Taxes.

(d) Within thirty days after the date of any payment of Taxes, the Borrower will
furnish to the Agent, at its address referred to in Section 8.2, the original or
a certified copy of a receipt evidencing payment thereof.

(e) Each Lender agrees that, on or prior to the date upon which it shall become
a party hereto, and upon the reasonable request from time to time of the
Borrower or the Agent, such Lender will deliver to the Borrower and the Agent
either (i) a statement that it is organized under the laws of a jurisdiction
within the United States or (ii) duly completed copies of such form or forms as
may from time to time be prescribed by the United States Internal Revenue
Service indicating that such Lender is entitled to receive payments without
deduction or withholding of any United States federal income taxes, as permitted
by the Code. Each Lender that delivers to the Borrower and the Agent the form or
forms referred to in the preceding sentence further undertakes to deliver to the
Borrower and the Agent further copies of such form or forms, or successor
applicable form or forms, as the case may be, as and when any previous form
filed by it hereunder shall expire or shall become incomplete or inaccurate in
any respect.

 

26



--------------------------------------------------------------------------------

Each Lender represents and warrants that each such form supplied by it to the
Agent and the Borrower pursuant to this Section 2.17(e), and not superseded by
another form supplied by it, is or will be, as the case may be, complete and
accurate.

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 2.17 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.17 shall survive the payment in full of principal and interest
hereunder.

(h) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (i) any Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Agent for such
Taxes or Other Taxes and without limiting the obligation of the Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.7(c) relating to the maintenance of a Participant
Register and (iii) any taxes excluded in Section 2.17(a) attributable to such
Lender, in each case, that are payable or paid by the Agent in connection with
any Loan Documents, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Agent to set
off and apply and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this Section 2.17(h).

Section 2.18 Sharing of Payments, Etc. All payments from or on behalf of the
Borrower on account of any obligations shall be apportioned ratably among the
Lenders based upon their respective share, if any, of the obligations with
respect to which such payment was received. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set off, or otherwise) on account of the Advances made by it (other than
pursuant to Section 2.13, Section 2.17 or Section 8.4(d)) in excess of its
ratable share of payments obtained by all the Lenders on account of the
Advances, such Lender shall forthwith purchase (for cash at face value) from the
other Lenders such participations in the Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that (a) if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered and
(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to

 

27



--------------------------------------------------------------------------------

and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Advances to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply). The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.18
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 2.19 [Reserved].

Section 2.20 Replacement of Lenders.

(a) The Borrower may, at any time at its sole expense and effort, require any
Lender that (x) requests compensation under Section 2.9, Section 2.13 or
Section 2.14, or requires the Borrower to pay any Taxes or additional amounts
under Section 2.17, (y) does not approve a consent, waiver or amendment to any
Loan Document requested by the Borrower or the Agent and that requires the
approval of all or all affected Lenders under Section 8.1 which is otherwise
approved by the Majority Lenders, or (z) is a Defaulting Lender, upon notice to
such Lender and the Agent, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.7), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) no Unmatured Default or Event of Default shall have occurred and be
continuing at such time;

(ii) the Agent shall have received the assignment fee specified in
Section 8.7(a);

(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
(if any) and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 8.4(d)) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iv) such assignee, if it is not an existing Lender and/or Eligible Assignee,
shall be reasonably satisfactory to the Agent;

(v) such assignment does not conflict with any applicable Requirement of Law;
and

(vi) in the case of assignment from a Lender as a result of (y) above, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.

 

28



--------------------------------------------------------------------------------

A Lender shall not be required to make any assignment or delegation if, prior
thereto, the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

(b) At any time a Lender is a Designated Lender, the Borrower may terminate in
full the Commitment of such Designated Lender by giving notice to such
Designated Lender and the Agent, effective as of the date such notice has been
received by both such Designated Lender and the Agent; provided that (i) at the
time of such termination, (x) no Event of Default or Unmatured Default exists
(or the Majority Lenders consent to such termination) and (y) no Advances are
outstanding; (ii) concurrently with such termination, the Aggregate Commitments
shall be reduced by the Commitment of such Designated Lender (it being
understood that the Borrower may not terminate the Commitment of a Designated
Lender if, after giving effect to such termination, the Outstanding Credits
would exceed the Aggregate Commitment); and (iii) concurrently with any
subsequent payment of interest or fees (if any) to the Lenders with respect to
any period before the termination of the Commitment of such Designated Lender,
the Borrower shall pay to such Designated Lender its ratable share (based upon
the percentage of the Aggregate Commitments represented by such Defaulting
Lender’s Commitment before giving effect to such termination) of such interest
or fees, as applicable. The termination of the Commitment of a Defaulting Lender
pursuant to this Section 2.20(b) shall not be deemed to be a waiver of any right
that the Borrower, the Agent or any other Lender may have against such
Defaulting Lender.

Section 2.21 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender (including as a result of termination of its
Commitment pursuant to Section 2.20(b)), to the extent permitted by applicable
law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Majority Lenders and in Section 8.1.

(ii) Any payment of principal, interest, fees or other amounts received by the
Agent hereunder for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article VI or otherwise) or received by the
Agent from a Defaulting Lender pursuant to Section 6.1 shall be applied at such
time or times as may be determined by the Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder;

(B) second, as the Borrower may request (so long as no Unmatured Default or
Event of Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent;

(C) third, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;

 

29



--------------------------------------------------------------------------------

(D) fourth, so long as no Unmatured Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

(E) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Advances were made at a time when the conditions
set forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Advances of all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Advances of such Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.21(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(b) If the Borrower and the Agent agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Advances to be held on a pro rata basis
by the Lenders in accordance with their respective Percentages, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

ARTICLE III

CONDITIONS TO ADVANCES

Section 3.1 Conditions Precedent to Closing Date. The occurrence of the Closing
Date is subject to satisfaction of the following conditions precedent:

(a) The Agent shall have received the following, in form and substance
satisfactory to the Lenders:

 

30



--------------------------------------------------------------------------------

(i) this Agreement, dated as of the Closing Date and duly executed by the
Borrower, each Lender and the Agent;

(ii) copies of (A) the resolutions of the Board of Directors of the Borrower
approving this Agreement and the other Loan Documents to which it is, or is to
be, a party, and (B) all documents evidencing other necessary corporate action
on the part of the Borrower with respect to this Agreement and the other Loan
Documents, certified by the Secretary or an Assistant Secretary of the Borrower;

(iii) a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names, true signatures and incumbency of the officers of the
Borrower authorized to sign this Agreement and the other Loan Documents to which
it is, or is to be, a party;

(iv) copies of the Restated Articles of Incorporation and by-laws of the
Borrower, together with all amendments thereto, certified by the Secretary or an
Assistant Secretary of the Borrower;

(v) copies of all Governmental Approvals, if any, required in connection with
the execution, delivery and performance of this Agreement and the other Loan
Documents, certified by the Secretary or an Assistant Secretary of the Borrower;

(vi) copies of the financial statements referred to in Section 4.1(f);

(vii) the favorable opinions, which permit reliance by permitted assigns of each
of the Agent and the Lenders, of Chapman and Cutler LLP, counsel for the
Borrower, in substantially the form of Exhibit 3.1(a)(vii) and as to such other
matters as the Majority Lenders, through the Agent, may reasonably request; and

(viii) such other approvals, opinions and documents as any Lender, through the
Agent, may reasonably request.

(b) The following statements shall be true and correct, and the Agent shall have
received a certificate of a duly authorized officer of the Borrower, dated the
date of the Closing Date and in sufficient copies for each Lender, stating that:

(i) the representations and warranties set forth in Section 4.1 of this
Agreement are true and correct on and as of the date of the Closing Date as
though made on and as of such date; and

(ii) no event has occurred and is continuing that constitutes an Unmatured
Default or an Event of Default.

(c) The Borrower shall have paid all costs and expenses of the Agent (including
counsel fees and disbursements) incurred through (and for which statements have
been provided prior to) the Closing Date.

 

31



--------------------------------------------------------------------------------

(d) The Agent and each Lender shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, as requested by the Agent or such Lender.

Section 3.2 Conditions Precedent to Borrowing on the Funding Date. The
obligation of each Lender to make an Advance on the Funding Date shall be
subject to the conditions precedent that, on the date of such Borrowing:

(a) the Closing Date shall have occurred;

(b) the following statements shall be true and correct (and each of the giving
of the applicable Notice of Borrowing, and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that, on the date of such Borrowing, such statements are true and
correct):

(i) the representations and warranties contained in Section 4.1 (other than the
representation and warranty set forth in Section 4.1(e)) are true and correct in
all material respects, or if such representation is qualified as to materiality,
true and correct in all respects, on and as of the Funding Date, before and
after giving effect to the application of the proceeds of such Borrowing, as
though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of proceeds of such Borrowing, that
constitutes an Event of Default or an Unmatured Default; and

(iii) after giving effect to such Borrowing, the Outstanding Credits will not
exceed its borrowing authority as allowed by applicable governmental
authorities;

(c) each Note requested by a Lender pursuant to Section 2.16 payable to the
order of each such Lender, dated as of the Funding Date and duly completed and
executed by the Borrower; and

(d) the Agent shall have received such other approvals, opinions, or documents
as the Agent, or the Majority Lenders through the Agent, may reasonably request,
and such approvals, opinions, and documents shall be satisfactory in form and
substance to the Agent.

Section 3.3 Reliance on Certificates. The Lenders and the Agent shall be
entitled to rely conclusively upon the certificates delivered from time to time
by officers of the Borrower as to the names, incumbency, authority and
signatures of the respective Persons named therein until such time as the Agent
may receive a replacement certificate, in form acceptable to the Agent, from an
officer of such Person identified to the Agent as having authority to deliver
such certificate, setting forth the names and true signatures of the officers
and other representatives of such Person thereafter authorized to act on behalf
of such Person.

 

32



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Each of the Borrower and its Significant Subsidiaries is a corporation duly
organized and validly existing under the laws of the jurisdiction of its
incorporation and is duly qualified to do business in, and is in good standing
in, all other jurisdictions where the nature of its business or the nature of
property owned or used by it makes such qualification necessary (except where
the failure to so qualify would not constitute a Material Adverse Change).

(b) The execution, delivery and performance by the Borrower of this Agreement
and the other Loan Documents to which it is or will be a party, and the receipt
by the Borrower of the proceeds of any Borrowing on the date of such Borrowing,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not contravene (i) the
Borrower’s charter or by-laws, (ii) any Requirement of Law, or (iii) any legal
or contractual restriction binding on or affecting the Borrower; and such
execution, delivery and performance do not and will not result in or require the
creation of any Lien (other than pursuant to the Loan Documents) upon or with
respect to any of its properties.

(c) No Governmental Approval is required in connection with the execution,
delivery or performance by the Borrower of any Loan Document except for certain
filings as may be required by the Securities Exchange Act of 1934, as amended.

(d) This Agreement is, and each other Loan Document to which the Borrower will
be a party when executed and delivered hereunder will be, legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, subject to the qualifications, however,
that the enforcement of the rights and remedies herein and therein is subject to
bankruptcy and other similar laws of general application affecting rights and
remedies of creditors and that the remedy of specific performance or of
injunctive relief is subject to the discretion of the court before which any
proceedings therefor may be brought.

(e) Since December 31, 2013, except as disclosed in the Borrower’s (i) Report on
Form 10-K for the year ended December 31, 2013 and (ii) Reports on Form 10-Q for
the periods ended March 31, 2014 and June 30, 2014 (but excluding any risk
factors, forward-looking disclosures and any other disclosures that are
cautionary, predictive or forward-looking in nature), there has been no event or
circumstance that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Change.

(f) The audited consolidated balance sheets of the Borrower and its Subsidiaries
as at December 31, 2013, and the related audited consolidated statements of
income of the Borrower and its Subsidiaries for the fiscal year then ended, and
the unaudited consolidated balance sheets of the Borrower and its Subsidiaries
as at June 30, 2014 and the related unaudited consolidated statements of income
for the six-month period then ended, copies of each of which have been furnished
to each Bank, fairly present (subject, in the case of such balance sheets and
statements of income for the six-month period ended June 30, 2014, to year-end
adjustments) the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance, in all material respects, with GAAP.

 

33



--------------------------------------------------------------------------------

(g) Except as disclosed in the Borrower’s (i) Report on Form 10-K for the year
ended December 31, 2013 and (ii) Reports on Form 10-Q for the periods ended
March 31, 2014 and June 30, 2014 (but excluding any risk factors,
forward-looking disclosures and any other disclosures that are cautionary,
predictive or forward-looking in nature), there is no pending or threatened
action or proceeding affecting the Borrower or any of its Significant
Subsidiaries or properties before any court, governmental agency or arbitrator,
that might reasonably be expected to constitute a Material Adverse Change, and
since December 31, 2013 there have been no material adverse developments in any
action or proceeding so disclosed that might reasonably be expected to
constitute a Material Adverse Change.

(h) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan of the Borrower or any of its ERISA Affiliates which would result in
a liability to the Borrower, no “prohibited transaction” has occurred with
respect to any Plan of the Borrower that is reasonably expected to result in a
liability to the Borrower and neither the Borrower nor any of its ERISA
Affiliates has incurred nor reasonably expects to incur any withdrawal liability
under ERISA to any Multiemployer Plan, in each case that could reasonably be
expected to constitute a Material Adverse Change.

(i) The Borrower has filed all tax returns (Federal, state and local) required
to be filed and paid all taxes shown thereon to be due, including interest and
penalties, or, to the extent the Borrower is contesting in good faith by
appropriate proceedings an assertion of liability based on such returns and has
provided adequate reserves for payment thereof in accordance with GAAP.

(j) Neither the Borrower nor any Significant Subsidiary of the Borrower is
engaged principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock. After the making of each Borrowing, Margin
Stock will constitute less than 25 percent of the assets (as determined by any
reasonable method) of the Borrower and its Significant Subsidiaries on a
consolidated basis.

(k) The Borrower is not an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(l) Neither the Borrower or any Affiliate of the Borrower (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries, or
(iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Advance hereunder will be used directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country.

 

34



--------------------------------------------------------------------------------

(m) Neither the incurrence of the Advances hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Borrower and its
Significant Subsidiaries are in compliance in all material respects with the
PATRIOT Act.

(n) Each of the Borrower and its Significant Subsidiaries has timely filed all
material reports, documents and other materials required to be filed by it in
order to comply with the requirements of all applicable laws, rules, regulations
and orders of any governmental authority, and is otherwise in compliance with
the requirements of all applicable laws, rules, regulations and orders of any
governmental authority in respect of the conduct of its business and the
ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to constitute a Material Adverse Change.

(o) None of the Borrower or any of its Subsidiaries is in violation, in any
material respects, of any applicable law relating to anti-corruption (including
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
or other similar legislation in other jurisdictions.)

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.1 Affirmative Covenants. So long as any amount in respect of this
Agreement shall remain unpaid or any Lender shall have any Commitment, the
Borrower will, unless the Majority Lenders shall otherwise consent in writing:

(a) Payment of Taxes, Etc. Pay and discharge, and cause each of its Domestic
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges, royalties or levies imposed upon it
or upon its property except, in the case of taxes, to the extent the Borrower or
such Domestic Subsidiary is contesting the same in good faith and by appropriate
proceedings and has set aside adequate reserves for the payment thereof in
accordance with GAAP, unless the failure to do so would not constitute a
Material Adverse Change.

(b) Maintenance of Insurance. Maintain, or cause to be maintained, insurance or
other risk management programs covering the Borrower and each of its
Subsidiaries and their respective properties in effect at all times in such
amounts and covering such risks and using such means as are usual and customary
for companies of a similar size (based on the aggregate book value of the
Borrower’s assets, as determined on a consolidated basis in accordance with
GAAP), engaged in similar businesses and owning similar properties, either with
reputable insurance companies or, in whole or in part, by establishing reserves
of one or more insurance funds or other risk management mechanisms, either alone
or with other corporations or associations, unless the failure to do so would
not constitute a Material Adverse Change.

 

35



--------------------------------------------------------------------------------

(c) Preservation of Existence, Etc. Preserve and maintain, and cause each of the
Utilities to preserve and maintain, its corporate existence (except in a
transaction permitted by Section 5.2(c)), material rights (statutory and
otherwise) and franchises; provided, however, that neither the Borrower nor any
of the Utilities shall be required to preserve and maintain any such right or
franchise, unless the failure to do so would constitute a Material Adverse
Change.

(d) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority, including without limitation any such
laws, rules, regulations and orders relating to zoning, environmental
protection, use and disposal of Hazardous Substances, land use, ERISA,
construction and building restrictions, and employee safety and health matters
relating to business operations, the non-compliance with which would constitute
a Material Adverse Change.

(e) Inspection Rights. At any time and from time to time, upon reasonable
notice, permit or arrange for the Agent, the Lenders and their respective agents
and representatives to examine and make copies of and abstracts from the records
and books of account of, and the properties of, the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and its Subsidiaries with the Borrower and its Subsidiaries and their respective
officers, directors and accountants, which inspection shall be at the reasonable
expense of the Borrower if an Unmatured Default or Event of Default has occurred
and is continuing.

(f) Keeping of Books. Keep, and cause its Subsidiaries to keep, proper records
and books of account, in which full and correct entries shall be made of all
financial transactions of the Borrower and its Subsidiaries and the assets and
business of the Borrower and its Subsidiaries, in accordance with GAAP.

(g) Maintenance of Properties, Etc. Maintain, and cause each of its Subsidiaries
to maintain, good and marketable title to, and preserve, maintain, develop, and
operate in substantial conformity with all laws and material contractual
obligations, all of its properties which are used or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so would not constitute a Material
Adverse Change.

(h) Reporting Requirements. Furnish to each Lender in the manner prescribed in
the last paragraph of this subsection (h):

(i) as soon as possible and in any event within five Business Days after the
occurrence of each Unmatured Default or Event of Default continuing on the date
of such statement, a statement of a Senior Financial Officer setting forth
details of such Unmatured Default or Event of Default and the action that the
Borrower proposes to take with respect thereto;

(ii) as soon as available and in any event within sixty days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarter and consolidated

 

36



--------------------------------------------------------------------------------

statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, all in reasonable detail and duly certified (subject to year
end audit adjustments) by a Senior Financial Officer as having been prepared in
accordance (in all material respects) with GAAP; provided that delivery by the
Borrower to the Agent of copies of the Borrower’s Quarterly Report on Form 10-Q
filed with the Securities and Exchange Commission for any quarter shall satisfy
the Borrower’s obligation under this Section 5.1(h)(ii) with respect to such
quarter;

(iii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for such fiscal year, such consolidated statements
to be accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided that delivery
by the Borrower to the Agent of copies of the Borrower’s annual Form 10-K filed
with the Securities and Exchange Commission for any year shall satisfy the
Borrower’s obligation under this Section 5.1(h)(iii) with respect to such year;

(iv) concurrently with the delivery of the financial statements referred to in
clauses (ii) and (iii) above, a certificate signed by two Senior Financial
Officers (i) stating whether an Unmatured Default or Event of Default has
occurred and is continuing on the date of such certificate, and if an Unmatured
Default or an Event of Default has then occurred and is continuing, specifying
the details thereof and the action that the Borrower has taken or proposes to
take with respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with Section 5.2(f) and (iii) stating whether any
change in GAAP or the application thereof has occurred since the date of the
audited financial statements referred to in Section 4.1 and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(v) as soon as possible and in any event within 10 days after any ERISA Event
with respect to any Plan of the Borrower or any ERISA Affiliate of the Borrower
has occurred, a statement of a Senior Financial Officer describing such ERISA
Event and the action, if any, which the Borrower or such ERISA Affiliate
proposes to take with respect thereto;

(vi) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from the PBGC copies of each notice received by the Borrower or such
ERISA Affiliate of the PBGC’s intention to terminate any Plan of the Borrower or
such ERISA Affiliate or to have a trustee appointed to administer any such Plan;

(vii) promptly after receipt thereof by the Borrower or any ERISA Affiliate of
the Borrower from a Multiemployer Plan sponsor, a copy of each notice received
by the Borrower or such ERISA Affiliate concerning the imposition or amount of
withdrawal liability in an aggregate principal amount of at least $5,000,000
pursuant to Section 4202 of ERISA in respect of which the Borrower or such ERISA
Affiliate is reasonably expected to be liable;

 

37



--------------------------------------------------------------------------------

(viii) promptly after requested, such documents or governmental reports or
filings relating to any Plan as the Agent or any Lender through the Agent may
from time to time reasonably request;

(ix) promptly after the Borrower becomes aware of the occurrence thereof, notice
of all actions, suits, proceedings or other events (A) of the type described in
Section 4.1(g) or (B) for which the Agent and the Lenders will be entitled to
indemnity under Section 8.4(b);

(x) promptly after the sending or filing thereof, copies of all such proxy
statements, financial statements, and reports which the Borrower sends to its
public security holders (if any), and copies of all regular, periodic and
special reports, and all registration statements and periodic or special
reports, if any, which the Borrower or any Subsidiary of the Borrower files with
the Securities and Exchange Commission or any other governmental authority which
may be substituted therefor, or with any national securities exchange; and

(xi) promptly after requested, such other information respecting the business,
properties, results of operations, prospects, revenues, condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as the Agent
or any Lender through the Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.1(h)(ii) or
Section 5.1(h)(iii) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto, on a website on the internet at a
website address previously specified to the Agent and the Lenders; or (ii) on
which such documents are posted on the Borrower’s behalf on SyndTrak or another
relevant website, if any, to which each of the Agent and each Lender has access;
provided that (i) upon the request of the Agent or any Lender, the Borrower
shall deliver paper copies of such documents to the Agent or such Lender (until
a written request to cease delivering paper copies is given by the Agent or such
Lender) and (ii) the Borrower shall notify (which may be by a facsimile or
electronic mail) the Agent and each Lender of the posting of any documents. The
Agent shall have no obligation to request the delivery of, or to maintain copies
of, the documents referred to above or to monitor compliance by any Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

(i) Use of Proceeds. Use the proceeds of the Advances hereunder solely for the
purpose of repaying the Borrower’s 4.00% senior notes due October 2014, and
paying fees and expenses in connection therewith, and not to (x) finance any
Hostile Acquisition (y) purchase or carry any Margin Stock in violation of
Federal Reserve Board Regulations T, U or X or (z) directly or indirectly, use
any the proceeds of any Advance to fund any activities of or business with any
Sanctioned Person or in any Sanctioned Country, or in any other manner that will
result in a violation by any Person participating in the transaction, whether as
Lender, lead arranger, Agent or otherwise, of Sanctions.

 

38



--------------------------------------------------------------------------------

(j) Further Assurances. At the expense of the Borrower, promptly execute and
deliver, or cause to be promptly executed and delivered, all further instruments
and documents, and take and cause to be taken all further actions, that may be
necessary or that the Majority Lenders through the Agent may reasonably request
to enable the Lenders and the Agent to enforce the terms and provisions of this
Agreement and to exercise their rights and remedies hereunder or under any other
Loan Document. In addition, the Borrower will use all reasonable efforts to duly
obtain Governmental Approvals required in connection with the Loan Documents
from time to time on or prior to such date as the same may become legally
required, and thereafter to maintain all such Governmental Approvals in full
force and effect.

(k) OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each of its
Subsidiaries to, (i) refrain from doing business in a Sanctioned Country or with
a Sanctioned Person in violation of any Sanctions, and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with the PATRIOT Act.

Section 5.2 Negative Covenants. So long as any amount in respect of this
Agreement shall remain unpaid or any Lender shall have any Commitment, the
Borrower will not, without the written consent of the Majority Lenders:

(a) Liens, Etc. Create, incur, assume, or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume, or suffer to exist, any lien, security
interest, or other charge or encumbrance (including the lien or retained
security title of a conditional vendor) of any kind, or any other type of
arrangement intended or having the effect of conferring upon a creditor a
preferential interest upon or with respect to any of its properties of any
character (including, without limitation, accounts) (any of the foregoing being
referred to herein as a “Lien”), excluding, however, from the operation of the
foregoing restrictions the Liens created under the Loan Documents and the
following:

(i) Liens for taxes, assessments or governmental charges or levies to the extent
not past due;

(ii) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar Liens arising in the ordinary
course of business securing obligations which are not overdue and which have
been in existence less than ninety days, or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP (if so required);

(iii) pledges or deposits to secure obligations under workmen’s compensation
laws or similar legislation, to secure public or statutory obligations of the
Borrower or such Subsidiary, or to secure the utility obligations of any such
Subsidiary incurred in the ordinary course of business;

 

39



--------------------------------------------------------------------------------

(iv) (A) purchase money Liens upon or in property now owned or hereafter
acquired by the Borrower or any of its Subsidiaries in the ordinary course of
business (consistent with present practices, it being understood that for
purposes of this clause, the purchase, construction or maintenance of generating
facilities by the Utilities shall be deemed to be in the ordinary course of
business and consistent with present practices) to secure (1) the purchase price
of such property or (2) Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property to be subject to
such Liens, or (B) Liens existing on any such property at the time of
acquisition, or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided that no such Lien shall extend to or cover
any property other than the property being acquired, constructed or improved and
replacements, modifications and proceeds of such property, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced;

(v) Liens on the capital stock of any of the Borrower’s single-purpose
Subsidiaries or any such Subsidiary’s assets to secure the repayment of project
financing or Nonrecourse Debt for such Subsidiary;

(vi) attachment, judgment or other similar Liens arising in connection with
court proceedings, provided that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith by appropriate proceedings or the payment of which is
covered in full (subject to customary deductible amounts) by insurance
maintained with responsible insurance companies;

(vii) Liens securing obligations under agreements entered into pursuant to the
Iowa Industrial New Jobs Training Act or any similar or successor legislation,
provided that such obligations do not exceed $5,000,000 in the aggregate at any
one time outstanding;

(viii) Liens created pursuant to the Mortgage Bond Indentures;

(ix) Liens on the ownership interests in, and the assets of, any Foreign
Subsidiary to secure not more than $300,000,000 aggregate principal amount of
Debt of any Foreign Subsidiary; provided that in the event any such Debt is not
denominated in Dollars, the calculation of the Dollar equivalent amount of such
Debt shall be made as of the date of the incurrence of such Lien securing such
Debt;

(x) Liens in favor of Wells Fargo (or any successor thereto), as agent under the
Utility Facilities to secure the obligations of the respective Utilities under
such agreements;

(xi) Liens incurred in connection with the sales of assets permitted in
Section 5.2(d)(ix);

(xii) Liens incurred by the Borrower or any of its Subsidiaries on assets of the
Borrower and its Subsidiaries to secure Nonrecourse Debt or obligations other
than for

 

40



--------------------------------------------------------------------------------

borrowed money, in an aggregate principal amount not to exceed (x) in the case
of the Borrower and all its Subsidiaries other than the Utilities and their
respective Subsidiaries, $100,000,000 outstanding at any one time, and (y) in
the case of each Utility and its Subsidiaries, $100,000,000 outstanding at any
one time;

(xiii) Liens on nuclear fuel granted in connection with any financing
arrangement for the purpose of purchasing or leasing such nuclear fuel;

(xiv) Liens constituting easements, restrictions and other similar encumbrances
arising in the ordinary course of business, which in the aggregate do not
materially adversely affect the Borrower’s use of its properties;

(xv) Liens set forth in Schedule III hereto, and any extensions, renewals,
refinancing or replacements of any such Liens upon or in the same property
theretofore subject thereto; and

(xvi) other Liens securing obligations of the Borrower and its Subsidiaries not
to exceed more than five percent (5%) of the consolidated assets (valued at book
value) of the Borrower and its Subsidiaries at any time.

(b) Transactions with Affiliates. Enter into, or permit any of its Subsidiaries
to enter into, any transaction with an Affiliate of the Borrower, unless such
transaction (i) is on terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than if the transaction had been negotiated in
good faith on an arm’s length basis with a Person that was not an Affiliate of
the Borrower, (ii) is among wholly-owned Subsidiaries of the Borrower or between
the Borrower and a wholly-owned Subsidiary or (iii) (A) is permitted by
applicable utility or utility holding company regulations or (B) has received
all required Government Approvals from each governmental authority exercising
jurisdiction over any party thereto, in each case under the foregoing clause
(iii) only to the extent such transaction is not materially adverse to the
Lenders and the Agent.

(c) Mergers, Etc.

(i) Merge with or into or consolidate with or into any other Person, except the
Borrower may merge with or into or consolidate with or into any of its
Subsidiaries, provided that immediately after giving effect thereto, (A) no
event shall occur and be continuing that constitutes an Unmatured Default or an
Event of Default, (B) the Borrower is the surviving corporation and (C) the
Borrower shall not be liable with respect to any Debt or allow its property to
be subject to any Lien which it could not become liable with respect to or allow
its property to become subject to under this Agreement or any other Loan
Document on the date of such transaction; or

(ii) permit any of its Subsidiaries to merge with or into or consolidate with or
into any other Person, except that any such Subsidiary may merge with or into
any other Person, provided that immediately after giving effect thereto, (A) the
surviving corporation is a Subsidiary of the Borrower, (B) no event shall occur
and be continuing that constitutes an Unmatured Default or an Event of Default
and (C) the Borrower or any of its Subsidiaries shall not be liable with respect
to any Debt or allow its property to be subject to any Lien which it could not
become liable with respect to or allow its property to become subject to under
this Agreement or any other Loan Document on the date of such transaction.

 

41



--------------------------------------------------------------------------------

(d) Sales, Etc., of Assets. Sell, lease, transfer, assign or otherwise dispose
of any of its assets, or permit any of its Subsidiaries to sell, lease,
transfer, assign or otherwise dispose of any of its assets, except (i) sales,
leases, transfers and assignments from one Subsidiary of the Borrower to another
such Subsidiary or to the Borrower, (ii) in any transaction in which the net
proceeds from such sale, lease, transfer, assignment or disposition are solely
Cash and Cash Equivalents and such proceeds are (A) if such transaction is
consummated prior the Commitment Termination Date, applied solely as a permanent
reduction of the Aggregate Commitment pursuant to Section 2.6, or (B) applied
solely to pay or prepay Debt (together with a permanent reduction of any
commitments relating to such Debt) incurred by the Borrower or any such
Subsidiary (x) in connection with the project comprising such assets or
(y) under the Third Amended and Restated Five Year Credit Agreement, dated as of
December 14, 2011, among the Borrower, the banks named therein and Wells Fargo,
as administrative agent, (iii) in connection with a sale and leaseback
transaction entered into by any Subsidiary of the Borrower, (iv) sales, leases,
transfers and assignments of other assets representing not in excess of 20% of
the consolidated assets (valued at book value) of the Borrower and its
Subsidiaries in the aggregate from the Closing Date until the Maturity Date in
any single or series of transactions, whether or not related, (v) sales, leases,
transfers and assignments of worn out or obsolete equipment no longer used and
useful in the business of the Borrower and its Subsidiaries, (vi) sales, leases,
transfers and assignments of other assets in the ordinary course of business,
(vii) disposition of the investment made by WPL Transco LLC in American
Transmission Company LLC or the Equity Interests of WPL Transco LLC or any
successor thereto, (viii) sales of contracts and accounts receivable by the
Utilities, Alliant Energy Corporate Services, Inc., and its Subsidiaries and
(ix) dispositions of Equity Interests in or assets of any direct or indirect
subsidiary of AER; provided that in each case under clauses (i) through
(ix) above, no Unmatured Default or Event of Default shall have occurred and be
continuing after giving effect thereto; provided, further, that the Borrower or
any of its Subsidiaries may, pursuant to Section 5.2(a)(ix), pledge its
ownership interests in, and the assets of, any Foreign Subsidiary to secure not
more than $300,000,000 aggregate principal amount of Debt incurred by any
Foreign Subsidiary; provided that in the event any such Debt is not denominated
in Dollars, the calculation of the Dollar equivalent amount of such Debt shall
be made as of the date of the pledge of assets or ownership interests, as the
case may be, securing such Debt.

(e) Maintenance of Ownership of Significant Subsidiaries. Sell, assign,
transfer, pledge or otherwise dispose of any Equity Interests of any of its
Significant Subsidiaries or any warrants, rights or options to acquire such
Equity Interests, or permit any of its Significant Subsidiaries to issue, sell
or otherwise dispose of any shares of its Equity Interests or any warrants,
rights or options to acquire such capital stock, except (and only to the extent)
as may be necessary to give effect to a transaction permitted by Section 5.2(c).
Notwithstanding the foregoing, the Borrower or any of its Subsidiaries may,
pursuant to Section 5.2(a)(ix), pledge its ownership interests in, and the
assets of, any Foreign Subsidiary to secure not more than $300,000,000 aggregate
principal amount of Debt incurred by any Foreign Subsidiary; provided that in
the event any such Debt is not denominated in Dollars, the calculation of the
Dollar equivalent amount of such Debt shall be made as of the date of the pledge
of assets or ownership interests, as the case may be, securing such Debt.

 

42



--------------------------------------------------------------------------------

(f) Capitalization Ratio. Permit the ratio of Consolidated Debt of the Borrower
to Consolidated Capital of the Borrower to exceed 0.65 to 1.00.

(g) Restrictive Agreements. Directly or indirectly, enter into, incur or permit
to exist, or permit the Utilities to enter into or permit to exist, any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Utility to declare or pay dividends; provided
that the foregoing limitations do not apply to (i) financial covenants that
require the maintenance of a minimum net worth or compliance with financial
tests as conditions to the ability to pay dividends or make other distributions
with respect to capital stock or otherwise; (ii) restrictions that arise only if
dividends on preferred stock have not been paid; and (iii) limitations or
restrictions imposed by law or in regulatory proceedings.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1 Events of Default. If any of the following events (each an “Event of
Default”) shall occur and be continuing after the applicable grace period and
notice requirement (if any):

(a) The Borrower shall fail to pay any principal of any Borrowing when the same
becomes due and payable; or

(b) The Borrower shall fail to pay any interest on any Borrowing or any other
amount due under this Agreement for two days after the same becomes due; or

(c) Any representation or warranty made by or on behalf of the Borrower in any
Loan Document or in any certificate or other writing delivered pursuant thereto
shall prove to have been incorrect in any material respect when made or deemed
made; or

(d) The Borrower shall fail to perform or observe any term or covenant on its
part to be performed or observed contained in Section 5.1(c), Section 5.1(h)(i),
Section 5.1(i) or Section 5.2 (other than Section5.2(b) thereof); or

(e) The Borrower shall fail to perform or observe any other term or covenant on
its part to be performed or observed contained in this Agreement or in any other
Loan Document, and any such failure shall remain unremedied for a period of
thirty days after the earlier of (i) actual knowledge by the Borrower thereof
and (ii) receipt of written notice thereof by the Borrower from the Agent; or

(f) The Borrower or any of its Domestic Subsidiaries shall fail to make any
payment in respect of any of its Debt other than Nonrecourse Debt, including any
interest or premium thereon (but excluding Debt hereunder) aggregating
$50,000,000 or more when due under documents related to such Debt (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) and
such failure shall continue after the applicable grace

 

43



--------------------------------------------------------------------------------

period, if any, specified in any agreement or instrument relating to such Debt;
or any other default under any agreement or instrument relating to such Debt, or
any other event, shall occur and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
default or event is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof as a result of a default or
other similar adverse event; or

(g) The Borrower or any of the Utilities shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make an assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower or any of the
Utilities seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of its debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property and, in the case of
a proceeding instituted against the Borrower or any of the Utilities, either
such proceeding shall remain undismissed or unstayed for a period of sixty days
or any of the actions sought in such proceeding (including without limitation
the entry of an order for relief against the Borrower or such Utility or the
appointment of a receiver, trustee, custodian or other similar official for the
Borrower or such Utility or any of its property) shall occur; or the Borrower or
any of the Utilities shall take any corporate or other action to authorize any
of the actions set forth above in this Section 6.1(g); or

(h) Any judgment or order for the payment of money equal to or in excess of
$50,000,000 shall be rendered against the Borrower or any of its Direct
Subsidiaries (including, without limitation, the Utilities) or their respective
properties and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
thirty consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such amount shall be calculated after deducting from
the sum so payable any amount of such judgment or order that is covered by a
valid and binding policy of insurance in favor of the Borrower or such Direct
Subsidiary from an insurer that is rated at least “A” by A.M. Best Company,
which policy covers full payment thereof and which insurer has been notified,
and has not disputed the claim made for payment, of such amount of such judgment
or order; or

(i) Any material provision of any Loan Document to which the Borrower is a party
shall for any reason cease to be valid and binding on the Borrower or the
Borrower shall so assert in writing; or

(j) Any Governmental Approval required in connection with the execution,
delivery and performance of the Loan Documents shall expire or be rescinded,
revoked, otherwise terminated, or amended or modified in any manner that is
materially adverse to the interests of the Lenders and the Agent; or

 

44



--------------------------------------------------------------------------------

(k) Any ERISA Event shall have occurred with respect to a Plan or Multiemployer
Plan that could reasonably be expected to result in a material liability to the
Borrower, and, thirty days after notice thereof shall have been given to the
Borrower by the Agent or any Lender, such ERISA Event shall still exist; or

(l) (i) The Borrower shall cease to own 100% of the common equity interests of
either of the Utilities; (ii) any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) shall
either (A) acquire beneficial ownership of more than 50% of any outstanding
class of common stock of the Borrower having ordinary voting power in the
election of directors of the Borrower or (B) obtain the power (whether or not
exercised) to elect a majority of the Borrower’s directors or (iii) the Board of
Directors of the Borrower shall not consist of a majority of Continuing
Directors:

then, and in any such event, the Agent shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, (i) declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, (ii) declare the Advances (if any), all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower and (iii) exercise all rights and
remedies available to it under this Agreement, the other Loan Documents and
applicable law; provided, however, that in the event of the occurrence of a
Bankruptcy Event, (A) the Aggregate Commitment and the obligation of each Lender
to make Advances shall automatically be terminated and (B) the Advances, all
such interest and all other amounts payable under this Agreement and the other
Loan Documents shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

ARTICLE VII

THE AGENT

Section 7.1 Authorization and Action. Each of the Lenders hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Except
as set forth in Section 7.7, the provisions of this Article VII are solely for
the benefit of the Agent and the Lenders, and the Borrower shall have no rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” (or any other similar term) herein or in
any other Loan Document with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations under agency doctrine of
any applicable law. Instead, such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.

 

45



--------------------------------------------------------------------------------

Section 7.2 Exculpatory Provisions.

(a) The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Unmatured Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders; provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law, including, for the avoidance of doubt, any action
that may be in violation of the automatic stay under the Federal Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any such law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Lenders (or as the Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 8.1 and Section 6.1), or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Agent shall be deemed not
to have knowledge of any Unmatured Default or Default unless and until notice
describing such Unmatured Default or Event of Default is given to the Agent in
writing by the Borrower or a Lender.

Section 7.3 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

46



--------------------------------------------------------------------------------

Section 7.4 Wells Fargo and Affiliates. With respect to its Commitment and the
Advances made by it, Wells Fargo shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the Agent; and the term “Bank” or “Banks” and “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in its individual
capacity. Wells Fargo and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or the trustee under indentures of, and
generally engage in any kind of business with, the Borrower or any Subsidiary or
other Affiliate thereof and any Person who may do business with or own
securities of the Borrower or any Subsidiary or other Affiliate thereof, all as
if Wells Fargo were not the Agent and without any duty to account therefor to
the Lenders.

Section 7.5 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.1(f) and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

Section 7.6 Indemnification. The Lenders agree to indemnify the Agent and any
Related Party of the Agent participating in the transaction (to the extent not
reimbursed by the Borrower), ratably according to the respective Percentages of
the Lenders, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out of pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by the
Borrower.

Section 7.7 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Majority Lenders shall have the right to appoint a successor Agent, which shall
be a Lender or shall be another commercial bank or trust company (and reasonably
acceptable to the Borrower so long as no Unmatured Default or Event of Default
exists) organized under the laws of the United States or of any State thereof.
If no successor Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, within thirty days after the retiring
Agent’s giving of notice of resignation (the “Resignation Effective Date”), then
the retiring

 

47



--------------------------------------------------------------------------------

Agent shall, on behalf of the Lenders, appoint a successor Agent, which shall be
a Lender or shall be another commercial bank or trust company organized under
the laws of the United States of any State thereof reasonably acceptable to the
Borrower. Regardless of whether a successor has been appointed or has accepted
such appointment, such resignation of the retiring Agent shall become effective
in accordance with such notice on the Resignation Effective Date.
Notwithstanding the foregoing, if either the Majority Lenders or the Borrower
have not accepted the appointment of a successor Agent or no successor Agent has
accepted appointment to act as the Agent hereunder as of the Resignation
Effective Date, then the Majority Lenders shall be deemed to have succeeded to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent as of the Resignation Effective Date. With effect from the
Resignation Effective Date, (i) the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and
(ii) except for any indemnity payments owed to the retiring Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Majority Lenders appoint a successor administrative agent as
provided for in this Section 7.7. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article VII
and Section 8.4 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.

Section 7.8 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent;
provided, however, that the Agent shall remain responsible for the performance
of its duties under this Agreement and the Loan Documents to the extent required
under this Article VII. The Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Agent.

Section 7.9 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents.

Section 7.10 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under the Federal Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect or any other
judicial proceeding relative to the Borrower, the Agent (irrespective of whether
the principal of any Advance or other obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other obligations that are
owing and unpaid and to file such other

 

48



--------------------------------------------------------------------------------

documents as may be necessary advisable in order to have the claims of the
Lenders and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agent and their
respective agents, sub-agents and counsel and all other amounts due the Lenders
and the Agent under Section 8.4) allowed in such judicial proceeding and (ii) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same. Any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Agent and, in the event that the Agent shall consent to the making of such
payments to the Lenders, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents,
sub-agents and counsel, and any other amounts due the Agent under Section 8.4.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendments, Etc. No amendment or waiver of any provision of any Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Lenders and, in the case of any amendment, the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall: (a) waive, modify or eliminate any of the conditions specified
in Section 3.1 or Section 3.2 without the written consent of each Lender;
(b) increase or extend the Commitments of any Lender without the written consent
of such Lender, (c) reduce the principal of, or interest on, the Advances, any
Applicable Margin or any fees or other amounts payable hereunder (other than
fees payable to the Agent or the Arranger for their own account, or to any
Lender pursuant to, Section 2.13 or Section 2.17) without the written consent of
each Lender directly affected thereby, (d) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder without the written consent of each Lender directly
affected thereby, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action
hereunder without the written consent of each Lender, (f) amend this Section 8.1
without the written consent of each Lender, or (g) change or waive any provision
of Section 2.18 or any other provision of this Agreement or any other Loan
Document requiring pro rata treatment of the Lenders in a manner that would
alter the pro rata treatment of Lenders required thereby without the written
consent of each Lender; and provided, further, that (i) no amendment, waiver or
consent shall affect the rights or duties of the Agent under this Agreement or
any Note, unless such amendment, waiver or consent is in writing and signed by
the Agent, in addition to the Lenders required above to take such action,
(ii) no amendment, waiver or consent shall change or waive any provision of
Section 2.13 or Section 2.17, unless such amendment, waiver or consent is in
writing and signed by each Lender directly affected thereby, in addition to the
Lenders required above to take such action and (iii) this Agreement may be
amended and restated without the consent of any Lender or the Agent if, upon
giving effect to such amendment and restatement, such Lender or the Agent, as
the case may be, shall no longer be a party to this Agreement (as so amended and
restated) or have any Commitment or other obligation hereunder and shall have
been paid in full all amounts payable hereunder to such Lender or the Agent, as

 

49



--------------------------------------------------------------------------------

the case may be. Anything herein to the contrary notwithstanding, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that in no event shall any amendment, waiver or
consent purport to (A) increase or extend the Commitments of such Defaulting
Lender, (B) reduce the principal of, or interest on, the Advances made by such
Defaulting Lender, or any Applicable Margin or any fees or other amounts payable
to such Defaulting Lender, (C) postpone any date fixed for any payment of
principal of, or interest on, the Advances made by such Defaulting Lender, or
(D) amend this Section 8.1 in a manner that affects such Defaulting Lender
adversely, in each case without the affirmative consent of such Defaulting
Lender, provided that if any such amendment, waiver or consent has been approved
by all Lenders which are not Defaulting Lenders, and such Defaulting Lender
shall have failed to have furnished either its approval or disapproval of such
amendment, waiver or consent within the period of ten Business Days after its
receipt of a written request to do so, then such Defaulting Lender shall be
deemed to have given its affirmative consent.

Section 8.2 Notices, Etc. All notices and other communications provided for
hereunder and under the other Loan Documents shall be in writing (including
facsimile communication) and mailed, facsimiled or delivered, if to the
Borrower, at its address at 4902 North Biltmore Lane, Madison, Wisconsin
53718-2132 Attn: Treasurer; if to any Bank, at its Domestic Lending Office
specified in its Administrative Questionnaire; if to any other Lender, at its
Domestic Lending Office specified in the Lender Assignment pursuant to which it
became a Lender; and if to the Agent, at its address at 1525 West W.T. Harris
Blvd. Mail Code: D1109-019, Charlotte, North Carolina 28262, Attention:
Syndication Agency Services; or, as to each party, at such other address as
shall be designated by such party in a written notice to the other parties. All
such notices and communications shall, when mailed or facsimiled, be effective
five days after being deposited in the mails, or when facsimiled, respectively,
except that notices and communications to the Agent pursuant to Articles II or
VII shall not be effective until received by the Agent.

Section 8.3 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 8.4 Costs, Expenses, Taxes and Indemnification.

(a) The Borrower agrees to pay on demand all reasonable and documented costs and
expenses of the Agent and the Arranger in connection with the preparation
(including, without limitation, printing costs), syndication, negotiation,
execution, delivery, modification and amendment of this Agreement and the other
Loan Documents, and the other documents and instruments to be delivered
hereunder and thereunder, including, without limitation, the reasonable and
documented fees and out of pocket expenses of counsel for the Agent and the
Arranger with respect thereto and with respect to the administration of, and
advising the Agent as to its rights and responsibilities under, this Agreement
and the other Loan Documents. The Borrower further agrees to pay on demand all
reasonable and documented costs and expenses, if any (including, without
limitation, reasonable and documented counsel fees and expenses of the Agent and
each Lender), in connection with the enforcement and workout (whether through

 

50



--------------------------------------------------------------------------------

negotiations, legal proceedings or otherwise) of this Agreement and the other
Loan Documents and the other documents and instruments to be delivered hereunder
and thereunder, including, without limitation, reasonable and documented counsel
fees and expenses in connection with the enforcement of rights under this
Section 8.4. In addition, the Borrower shall pay any and all Other Taxes payable
or determined to be payable in connection with the execution and delivery of
this Agreement and the other Loan Documents, and the other documents and
instruments to be delivered hereunder and thereunder, and agrees to save the
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such Other
Taxes. This Section 8.4(a) shall not apply with respect to Taxes or Excluded
Taxes other than any Taxes or Excluded Taxes that represent liabilities arising
from any non-Tax or non-Excluded Tax claim.

(b) The Borrower hereby agrees to indemnify and hold each Lender, the Agent (and
any sub-agent thereof), the Arranger and each Related Party of any of the
foregoing Persons (each, an “Indemnified Person”) harmless from and against any
and all claims, damages, losses, liabilities, costs or expenses (including
reasonable attorney’s fees and expenses, whether or not such Indemnified Person
is named as a party to any proceeding or is otherwise subjected to judicial or
legal process arising from any such proceeding) which any of them may incur or
which may be claimed against any of them by any Person including the Borrower
(except for such claims, damages, losses, liabilities, costs and expenses
resulting from such Indemnified Person’s gross negligence or willful
misconduct):

(i) by reason of or resulting from the execution, delivery or performance of any
of the Loan Documents or any transaction contemplated thereby, or the use by the
Borrower of the proceeds of any Advance;

(ii) in connection with any documentary taxes, assessments or charges made by
any Governmental Authority by reason of the execution and delivery of any of the
Loan Documents;

(iii) in connection with or resulting from the utilization, storage, disposal,
treatment, generation, transportation, release or ownership of any Hazardous
Substance (A) at, upon, or under any property of the Borrower or any of its
Affiliates or (B) by or on behalf of the Borrower or any of its Affiliates at
any time and in any place; or

(iv) in connection with or resulting from the use by unintended recipients of
any information or other materials distributed by it through the internet,
SyndTrak or other similar transmission systems in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby.

In case any action or proceeding is instituted involving any Indemnified Person
for which indemnification is to be sought hereunder by such Indemnified Person,
then such Indemnified Person will promptly notify the Borrower of the
commencement of any action or proceeding; provided, however, that the failure so
to notify the Borrower will not relieve the Borrower from any liability that the
Borrower may have to such Indemnified Person pursuant hereto or from any
liability that it may have to such Indemnified Person other than pursuant
hereto. Notwithstanding the above, following such notification, the Borrower may
elect in writing to

 

51



--------------------------------------------------------------------------------

assume the defense of such action or proceeding, and, upon such election, the
Borrower will not, as long as it diligently conducts such defense, be liable for
any legal costs subsequently incurred by such Indemnified Person (other than
reasonable costs of investigation and providing evidence) in connection
therewith, unless (i) the Borrower has failed to provide counsel reasonably
satisfactory to such Indemnified Person in a timely manner, (ii) the Indemnified
Person determines in good faith that joint representation would be
inappropriate, including any actual or potential conflict of interest or
(iii) the Indemnified Person reasonably determines that there may be legal
defenses available to it which are different from, or in addition to those
available to the Borrower. If the Borrower assumes the defense of any such
action or proceeding, (a) it will be conclusively established for purposes of
this Agreement that the claims made with respect thereto are subject to
indemnification hereunder; (b) no compromise or settlement of such claims may be
effected by the Borrower without the Indemnified Person’s consent and (c) the
Indemnified Person will have no liability with respect to any compromise or
settlement of such claims effected without its consent. Notwithstanding the
foregoing, if any Indemnified Person determines in good faith that there is a
reasonable probability that any action or proceeding may adversely affect it or
its affiliates other than as a result of monetary damages for which it would be
entitled to indemnification hereunder, such Indemnified Person may, by notice to
the Borrower, assume the exclusive right to defend, compromise, or settle such
action or proceeding, but the Borrower will not be bound (but will retain its
indemnification obligations hereunder) by any determination of an action or
proceeding so defended or any compromise or settlement effected without its
consent (which may not be unreasonably withheld). In connection with any one
action or proceeding, the Borrower will not be responsible for the fees and
expenses of more than one separate law firm (in addition to local counsel) for
all Indemnified Persons.

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under paragraph (a) or (b) of this Section 8.4 to be paid by it
to the Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s Percentage at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Agent (or any such sub-agent) in its
capacity as such, or against any Related Party thereof acting for the Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section
2.3(b).

(d) The Borrower will compensate each Lender upon demand for all losses,
reasonable and documented expenses and liabilities (including, without
limitation, any loss, reasonable and documented expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund or maintain Eurodollar Rate Advances) that such Lender may
incur or sustain (i) if for any reason (other than a default by such Lender) a
Borrowing or continuation of, or Conversion into, a Eurodollar Rate Advance does
not occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion, (ii) if any repayment, prepayment or Conversion of any Eurodollar
Rate Advance occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any

 

52



--------------------------------------------------------------------------------

assignment made pursuant to Section 2.20 or any acceleration of the maturity of
the Advances pursuant to Section 6.1), (iii) if any prepayment of any Eurodollar
Rate Advance is not made on any date specified in a notice of prepayment given
by the Borrower or (iv) as a consequence of any other failure by the Borrower to
make any payments with respect to any Eurodollar Rate Advance when due
hereunder. Calculation of all amounts payable to a Lender under this
Section 8.4(d) shall be made as though such Lender had actually funded its
relevant Eurodollar Rate Advance through the purchase of a Eurodollar deposit
bearing interest at the Eurodollar Rate Advance in an amount equal to the amount
of such Eurodollar Rate Advance, having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund its Eurodollar
Rate Advances in any manner it sees fit and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this Section 8.4(d).
A certificate (which shall be in reasonable detail) showing the bases for the
determinations set forth in this Section 8.4(d) by any Lender as to any
additional amounts payable pursuant to this Section 8.4(d) shall be submitted by
such Lender to the Borrower either directly or through the Agent. Determinations
set forth in any such certificate made in good faith for purposes of this
Section 8.4(d) of any such losses, reasonable and documented expenses or
liabilities shall be conclusive absent manifest error.

(e) The Borrower’s obligations under this Section 8.4 shall survive the
repayment of all amounts owing to the Lenders hereunder and the termination of
the Commitments. If and to the extent that the obligations of the Borrower under
this Section 8.4 are unenforceable for any reason, the Borrower agrees to make
the maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.

Section 8.5 Right of Set-off.

(a) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent by the
Majority Lenders specified by Section 6.1 to authorize the Agent to declare all
amounts owing hereunder due and payable pursuant to the provisions of
Section 6.1, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
any Loan Document, irrespective of whether or not such Lender or Affiliate shall
have made any demand under such Loan Document and although such obligations may
be unmatured or contingent or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the obligations owing to such Defaulting Lender as to which it exercised
such right of set-off. Each Lender agrees promptly to notify the Borrower after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 8.5 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such Lender may have.

 

53



--------------------------------------------------------------------------------

(b) The Borrower agrees that it shall have no right of set-off, deduction or
counterclaim in respect of its obligations hereunder, and that the obligations
of the Lenders hereunder are several and not joint. Nothing contained herein
shall constitute a relinquishment or waiver of the Borrower’s rights to any
independent claim that the Borrower may have against the Agent or any Lender for
the Agent’s or such Lender’s, as the case may be, gross negligence or willful
misconduct; provided that no Lender shall be liable for the conduct of the Agent
or any other Lender; provided, further, that the Agent shall not be liable for
the conduct of any Lender; provided, however that none of the Agent or any
Lender shall be liable to the Borrower for any amounts representing indirect,
special, consequential or punitive damages (as opposed to direct or actual
damages) suffered by the Borrower.

Section 8.6 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Agent and when the Agent shall have
been notified in writing by each Bank that such Bank has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

Section 8.7 Assignments and Participations.

(a) Assignment by Lenders. Each Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under the Loan
Documents (including, without limitation, all or a portion of its Commitment,
the Advances owing to it, and the Note or Notes (if any) held by it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all of the assigning Lender’s rights and obligations
under the Loan Documents, (ii) the amount of the Commitment (which for this
purposes includes Advances outstanding thereunder) of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Lender Assignment with respect to such assignment) shall in no event be less
than the lesser of the amount of such Lender’s then remaining Commitment and
$5,000,000 or any whole multiple of $1,000,000 in excess thereof (except in the
case of assignments between Lenders at the time already parties hereto and
between a Lender and an Affiliate of such Lender or Approved Fund), (iii) except
as set forth in clause (ii) below, the Agent and, so long as no Unmatured
Default or Event of Default shall have occurred and be continuing, the Borrower,
shall have consented to such assignment (in each case, which may not be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten Business Days after having received notice
thereof, and (iv) the parties to each such assignment shall execute and deliver
to the Agent, for its acceptance and recording in the Register, a Lender
Assignment, together with any Note or Notes (if any) subject to such assignment
and a processing and recordation fee of $3,500. Promptly following its receipt
of such Lender Assignment, Note or Notes (if any) and fee, the Agent shall
accept and record such Lender Assignment in the Register.

 

54



--------------------------------------------------------------------------------

(i) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Lender Assignment, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Lender Assignment, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Lender Assignment, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of a Lender Assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
but shall continue to be entitled to the benefits of Section 2.13, Section 2.17,
and Section 8.4 with respect to facts and circumstances occurring prior to the
effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(ii) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time, with notice to the Borrower and the Agent, assign all or
any portion of its Commitment, and the Advances owing to any of the Banks listed
on the signature pages hereof, any Lender that shall become a party hereto
pursuant to Section 8.7(a)(i), any Affiliate of such a Lender or any Approved
Fund that is an Affiliate of a Lender. No such assignment, other than to any of
the Banks listed on the signature pages hereof, any Lender that shall become a
party hereto pursuant to Section 8.7(a)(i), any Affiliate of such a Lender or
any Approved Fund that is an Affiliate of a Lender shall release the assigning
Lender from its obligations hereunder.

(iii) By executing and delivering a Lender Assignment, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such Lender
Assignment, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of each Loan Document, together with copies of the financial statements
referred to in Section 4.1(f)) hereof and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Lender Assignment; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the

 

55



--------------------------------------------------------------------------------

terms thereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

(iv) No such assignment shall be made to (i) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (ii) to any Defaulting Lender or any of
its Affiliates or Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii), or (iii) a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person).

(v) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (i) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(ii) acquire (and fund as appropriate) its full pro rata share of all Advances.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(b) The Agent shall maintain at its address referred to in Section 8.2 a copy of
each Lender Assignment delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Advances owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. In addition, the Agent shall maintain on the
Register information regarding the designation, revocation of designation, of
any Lender as a Designated Lender. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Upon its receipt of a Lender Assignment
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes (if any) subject to such
assignment, the Agent shall, if such Lender Assignment has been completed and is
in substantially the form of Exhibit 8.7 hereto, (i) accept such Lender
Assignment, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

 

56



--------------------------------------------------------------------------------

(c) Participations. Each Lender may sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) all or
a portion of its rights and obligations under the Loan Documents (including,
without limitation, all or a portion of its Commitment, the Advances owing to
it, and the Note or Notes (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
(if any) for all purposes of this Agreement, (iv) the Borrower, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) such participation will not result in a violation by the Borrower, the Agent
or the other Lenders of any Sanctions or any applicable law.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. The
Borrower agrees that each Participant, solely pursuant to the terms of the
relevant agreement or instrument between such Participant and the participating
Lender and not as a party or third party beneficiary to this Agreement, shall be
entitled to the benefits of Section 2.13, Section 2.14, Section 8.4(d), and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(e) (it being understood that the documentation
required under Section 2.17(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 8.7(c); provided that such
Participant (A) agrees to be subject to the provisions of Section 2.20 as if it
were an assignee under paragraph (b) of this Section 8.7(c); and (B) shall not
be entitled to receive any greater payment under Section 2.14 or Section 2.17
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. No Participant shall be deemed to be a party to or
have standing under this Agreement, and shall only act through the participating
Lender pursuant to the terms of the relevant agreement or instrument between
such Participant and the participating Lender. Each Lender that sells a
participation agrees to cooperate with the Borrower to effectuate the provisions
of Section 2.20(a) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 2.18 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower
solely for purposes of complying with Section 5f.103-1(c) of the United States
Treasury Regulations, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other

 

57



--------------------------------------------------------------------------------

obligations under any Loan Document) to any Person except to the extent that
such disclosure is (i) necessary to establish that such commitment, loan, letter
of credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations, (ii) required by a regulatory agency
with jurisdiction over the party requesting disclosure, (iii) required by
applicable law or (iv) requested by the Borrower in connection with the benefits
provided to such Participant under this Agreement, including pursuant to
Section 2.13, 2.14, 2.17 and Section 8.4. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.7, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree, in accordance with
the terms of Section 8.8, to preserve the confidentiality of any Confidential
Information relating to the Borrower received by it from such Lender.

(e) Anything in this Section 8.7 to the contrary notwithstanding, any Lender may
assign a security interest in or pledge all or any portion of its Commitment and
the Advances owing to it to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.

Section 8.8 Confidentiality. In connection with the negotiation and
administration of this Agreement and the other Loan Documents, the Borrower has
furnished and will from time to time furnish to a Recipient written information
(such information, other than any such information which (i) was publicly
available, or otherwise known to the Recipient, at the time of disclosure,
(ii) subsequently becomes publicly available other than through any act or
omission by the Recipient or (iii) otherwise subsequently becomes known to the
Recipient other than through a Person whom the Recipient knows to be acting in
violation of his or its obligations to the Borrower, being hereinafter referred
to as “Confidential Information”). The Recipient will maintain the
confidentiality of any Confidential Information in accordance with such
procedures as the Recipient applies generally to information of that nature. It
is understood, however, that the foregoing will not restrict the Recipient’s
ability to freely exchange such Confidential Information with its Affiliates or
with current or prospective participants in or assignees of, or any current or
prospective counterparty (or its advisors) to any swap, securitization or
derivative transaction relating to, the Recipient’s position herein, provided
that (i) the Recipient shall have properly informed any such Person of the
confidential nature of the Confidential Information and (ii) the Recipient’s
ability to so exchange Confidential Information shall be conditioned upon any
such Affiliate’s or prospective participant’s or assignee’s or counterparty’s
entering into an understanding as to confidentiality similar to this provision.
It is further understood that the foregoing will not prohibit the disclosure of
any or all Confidential Information if and to the extent that such disclosure
may be required (i) by a regulatory agency or otherwise in connection

 

58



--------------------------------------------------------------------------------

with an examination of the Recipient’s records by appropriate authorities,
(ii) pursuant to court order, subpoena or other legal process or in connection
with any pending or threatened litigation, (iii) otherwise as required by law,
or (iv) in order to protect its interests or its rights or remedies hereunder or
under the other Loan Documents; in the event of any required disclosure under
clause (ii) or (iii) above, the Recipient agrees to use reasonable efforts to
inform the Borrower as promptly as practicable to the extent legally permitted
to do so.

Section 8.9 WAIVER OF JURY TRIAL. THE AGENT, THE LENDERS AND THE BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF THE AGENT, SUCH LENDERS OR THE BORROWER. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT.

Section 8.10 Governing Law. This Agreement and the other Loan Documents shall be
governed by, and construed in accordance with, the laws of the State of New
York.

Section 8.11 Jurisdiction. The Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Agent, the Arranger, any Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof. The Borrower, each Lender, the Arranger and the Agent
irrevocably and unconditionally submit to the jurisdiction of such courts and
agree that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Agent, the Arranger or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

Section 8.12 Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 8.11. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 8.13 Relation of the Parties; No Beneficiary. No term, provision or
requirement, whether express or implied, of any Loan Document, or actions taken
or to be taken

 

59



--------------------------------------------------------------------------------

by any party thereunder, shall be construed to create a partnership,
association, or joint venture between such parties or any of them. No term or
provision of the Loan Documents shall be construed to confer a benefit upon, or
grant a right or privilege to, any Person other than the parties thereto.

Section 8.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.

Section 8.15 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

Section 8.16 Disclosure of Information. The Borrower agrees and consents to the
Agent’s and the Arranger’s disclosure of information other than any Confidential
Information relating to this transaction to Gold Sheets and other similar bank
trade publications. Such information will consist of deal terms and other
information customarily found in such publications but in no event shall contain
any Confidential Information.

Section 8.17 USA Patriot Act Notice. Each Lender that is subject to the PATRIOT
Act and the Agent (for itself and not on behalf of any Lender) hereby notifies
the Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Agent, as applicable, to identify
the Borrower in accordance with the PATRIOT Act.

Section 8.18 Entire Agreement. This Agreement, together with any Note and any
other agreements, instruments and other documents required to be executed and
delivered in connection herewith, represents the entire agreement of the parties
hereto and supersedes all prior agreements and understandings of the parties
with respect to the subject matter covered hereby.

[Signatures to Follow]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALLIANT ENERGY CORPORATION By:   /s/ John E. Kratchmer Name:   John E. Kratchmer
Title:   Vice President and Treasurer

 

Signature Page to Alliant Energy Corporation

Term Loan Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as Lender By:   /s/ Nick
Brokke Name:   Nick Brokke Title:   Vice President

 

Signature Page to Alliant Energy Corporation

Term Loan Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender By:   /s/ Chi-Cheng Chen Name:
  Chi-Cheng Chen Title:   Director

 

Signature Page to Alliant Energy Corporation

Term Loan Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:   /s/ Helen D. Davis Name:   Helen D.
Davis Title:   Vice President

 

Signature Page to Alliant Energy Corporation

Term Loan Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender By:   /s/ Leon Mo Name:   Leon Mo Title:  
Authorized Signatory

 

Signature Page to Alliant Energy Corporation

Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

ALLIANT ENERGY CORPORATION

Term Loan Credit Agreement, dated as of October 7, 2014, among Alliant Energy
Corporation, as Borrower, the Banks named therein and Wells Fargo, National
Association, as Agent

 

Name of Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 75,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 75,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00   

Mizuho Bank, Ltd.

   $ 50,000,000.00   

Total

   $ 250,000,000.00   

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

EXISTING SYNTHETIC LEASES

Existing Synthetic Leases for Wisconsin Power and Light Company:

 

1. Equipment Leasing Agreement, dated November 1, 1993. Amount owed as of
December 14, 2011 was $3,436,234.02.

 

2. Equipment Leasing Agreement, dated March 15, 1995. Amount owed as of
December 14, 2011 was $2,188,318.00.

 

3. Equipment Leasing Agreement, dated November 2, 1993. Amount owed as of
December 14, 2011 was $956,062.75.

Existing Synthetic Leases for Interstate Power and Light Company:

Existing Synthetic Leases for Alliant Energy Corporate Services, Inc.:

 

4. Lease, dated April 19, 2000. Amount owed as of December 14, 2011 was
$47,744,531.41.

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE III

EXISTING LIENS

 

1. Liens in favor of wholly-owned Subsidiaries.

 

2. Liens, if any, evidenced by existing synthetic leases listed in Schedule II.

 

3. Liens securing payment on Sheboygan Power, LLC Senior Secured Notes due 2025.

 

4. Property pledged as security for any of the following bond issues:

 

  •   Pollution Control Facility Revenue Refunding Bonds (Interstate Power and
Light Company Project) Series 2005, issued by the Iowa Finance Authority

 

  •   Pollution Control Refunding Revenue Bonds, Series 2006A (Carlton), issued
by the Town of Carlton, Wisconsin

 

  •   Pollution Control Refunding Revenue Bonds, Series 2006B (Sheboygan),
issued by the City of Sheboygan, Wisconsin

 

5. Promissory Note and Mortgage dated July 16, 2010, between Cedar Rapids and
Iowa City Railway Company (“Business”) and the Department of Transportation of
the State of Iowa (“Department”).

 

6. Contingent liens and performance guaranties created in support of performance
and payment bonds in favor of various contractors and vendors.

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE IV

LIST OF INDENTURES

The following indentures, as amended and supplemented from time to time:

 

1. Indenture, dated as of June 20, 1997, between Wisconsin Power and Light
Company and Wells Fargo Bank, N.A., as Successor Trustee, relating to debt
securities.

 

2. Indenture, dated as of September 30, 2009, between Alliant Energy Corporation
and Wells Fargo Bank, N.A., as Trustee.

 

3. Indenture (for Senior Unsecured Debt Securities), dated as of August 20,
2003, between Interstate Power and Light Company and The Bank of New York Mellon
Trust Company, N.A., as Trustee.

 

4. Collateral Trust Indenture, dated as of June 30, 2005, between Sheboygan
Power, LLC, as Issuer, and LaSalle Bank National Association (d/b/a Bank of
America Merrill Lynch Global Custody and Agency Services), as Collateral
Trustee.

 

Sch. IV-1



--------------------------------------------------------------------------------

 

 

EXHIBITS TO

TERM LOAN

CREDIT AGREEMENT

Dated as of October 7, 2014

Among

ALLIANT ENERGY CORPORATION

as Borrower

THE BANKS NAMED HEREIN

as Banks

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

EXHIBIT 1.1

FORM OF NOTE

 

$                      

                           , 2014

FOR VALUE RECEIVED, ALLIANT ENERGY CORPORATION, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of                      (the
“Lender”), at the offices of Wells Fargo Bank, National Association (the
“Agent”) located at One Wells Fargo Center, 301 South College Street, Charlotte,
North Carolina (or at such other place or places as the Agent may designate), at
the times and in the manner provided in the Term Loan Credit Agreement, dated as
of October 7, 2014 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among the Borrower, the Lender and certain other lenders
parties thereto, and Wells Fargo Bank, National Association, as Administrative
Agent for the Lender and such other lenders, the principal sum
of                     DOLLARS ($                    ), under the terms and
conditions of this promissory note (this “Note”) and the Credit Agreement. The
defined terms in the Credit Agreement are used herein with the same meaning. The
Borrower also promises to pay interest on the aggregate unpaid principal amount
of this Note at the rates applicable thereto from time to time as provided in
the Credit Agreement.

This Note is referred to in the Credit Agreement and is issued to evidence the
Advances made by the Lender pursuant to the Credit Agreement. All of the terms,
conditions and covenants of the Credit Agreement are expressly made a part of
this Note by reference in the same manner and with the same effect as if set
forth herein at length, and any holder of this Note is entitled to the benefits
of and remedies provided in the Credit Agreement and the other Loan Documents.
Reference is made to the Credit Agreement for provisions relating to the
interest rate, maturity, payment, prepayment and acceleration of this Note.

In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable and documented attorneys’ fees as
set forth in the Credit Agreement.

This Note shall be governed by, and construed in accordance with, the laws and
of the State of New York.

[Signature on the Following Page]



--------------------------------------------------------------------------------

ALLIANT ENERGY CORPORATION By       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.2(b)

FORM OF NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association, as Agent

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, Alliant Energy Corporation, refers to the Term Loan Credit
Agreement, dated as of October 7, 2014 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders named therein and
Wells Fargo Bank, National Association, as Administrative Agent, and hereby
gives you notice, irrevocably, pursuant to Section 2.2(b) of the Credit
Agreement that the undersigned hereby requests the Borrowing of Advances under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.2(b) of the Credit Agreement:

(A) The Business Day of the Proposed Borrowing is                     . The
Borrower requests that such day constitute the Funding Date under the Credit
Agreement.1

(B) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(C) The aggregate amount of the Proposed Borrowing is $                    .

(D) [The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is          month[s].]2

 

1  Notice must be received by (i) in the case of Eurodollar Rate Advances, 11:00
a.m., Charlotte, time, three Business Days prior to the date of the Borrowing or
(ii) in the case of Base Rate Advances, 10:00 a.m., Charlotte time, on the date
of Borrowing.

2  Delete for Base Rate Advances.



--------------------------------------------------------------------------------

The undersigned hereby acknowledges that the delivery of this Notice of
Borrowing shall constitute a representation and warranty by the Borrower that,
on the date of the Proposed Borrowing, the statements contained in
Section 3.2(b) of the Credit Agreement are true.

 

Very truly yours, ALLIANT ENERGY CORPORATION By       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.11

FORM OF NOTICE OF CONVERSION

[Date]

Wells Fargo Bank, National Association, as Agent

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, Alliant Energy Corporation, refers to the Term Loan Credit
Agreement, dated as of October 7, 2014 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders named therein and
Wells Fargo Bank, National Association, as Administrative Agent, and hereby
gives you notice, irrevocably, pursuant to Section 2.11 of the Credit Agreement,
that the undersigned hereby requests a Conversion under the Credit Agreement,
and in that connection sets forth below the information relating to such
Conversion (the “Proposed Conversion”) as required by Section 2.11 of the Credit
Agreement:

(A) The Business Day of the Proposed Conversion is                     ,
            .1

(B) The Type of Advances comprising the Proposed Conversion is [Base Rate
Advances] [Eurodollar Rate Advances].

(C) The aggregate amount of the Proposed Conversion is $                    .

(D) The Type of Advances to which such Advances are proposed to be Converted is
[Base Rate Advances] [Eurodollar Rate Advances].

(E) The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Conversion is          month(s).2

The undersigned hereby represents and warrants that the Borrower’s request for
the Proposed Conversion is made in compliance with Section 2.11 of the Credit
Agreement.

 

1  Notice must be received by (i) in the case of Conversion to or in respect of
Eurodollar Rate Advances, 12:00 noon, Charlotte, time, three Business Days prior
to the date of the Borrowing or (ii) in the case of Conversion to or in respect
of Base Rate Advances, 12:00 noon, Charlotte time, on the date of Borrowing.

2  Delete for Base Rate Advances.



--------------------------------------------------------------------------------

Very truly yours, ALLIANT ENERGY CORPORATION By       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 3.l(a)(vii)

FORM OF OPINION

October     , 2014

The Lenders party to the Credit Agreement defined below and

Wells Fargo Bank, National Association, as Agent for such Lenders

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

 

  Re: Alliant Energy Corporation

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.1(a)(vii) of the Term
Loan Credit Agreement, dated as of October     , 2014 (the “Credit Agreement”),
among Alliant Energy Corporation (the “Borrower”), the Banks parties thereto and
Wells Fargo Bank, National Association, as Administrative Agent (collectively,
the “Lenders”). Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

We have acted as special counsel for the Borrower in connection with the
preparation, execution and delivery of, and the closing on this date (the
“Closing”) under, the Credit Agreement.

In that capacity we have examined:

(i) the Restated Articles of Incorporation of the Borrower and all amendments
thereto (the “Borrower Charter”);

(ii) the restated by-laws of the Borrower and all amendments thereto (the
“Borrower By-laws”);

(iii) resolutions adopted by the Board of Directors of the Borrower; and

(iv) the Credit Agreement.

In addition, we have examined the originals, or copies certified to our
satisfaction, of such other corporate records of the Borrower, certificates of
public officials and of officers of the Borrower, and agreements, instruments
and other documents, as we have deemed necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, we have,
when relevant facts were not independently established by us, relied upon
certificates of the Borrower or its officers, or of public officials.



--------------------------------------------------------------------------------

We have assumed (i) the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by all parties to the Credit Agreement
(other than the Borrower), (ii) the authenticity of all such documents submitted
to us as originals, (iii) the genuineness of all signatures, (iv) the conformity
to the originals of all such documents submitted to us as copies and (v) the
enforceability of all documents against parties thereto other than the Borrower.

Our opinions expressed herein are limited to the laws of the State of New York,
the laws of the State of Wisconsin and the Federal laws of the United States of
America in effect on the date hereof as they presently apply and we express no
opinion as to the laws of any other jurisdiction. We authorize Robinson,
Bradshaw & Hinson, P.A., special counsel to the Agent, to rely on this opinion.

Based upon the foregoing, but subject to the assumptions, qualifications and
limitations set forth herein, we are of the opinion that:

1. Based solely upon a certificate issued by the Wisconsin Department of
Financial Institutions, the Borrower is a validly existing corporation, has
filed its most recent annual report required by the Wisconsin Statutes and has
not filed Articles of Dissolution as of the date of such certificate. Based
solely upon a certificate of an officer of the Borrower, the Borrower is duly
qualified to do business in, and is in good standing in, all other jurisdictions
where the nature of its business or the nature of the property owned or leased
by it makes such qualification necessary, except where the failure to so qualify
would not have a material adverse affect on the business, financial condition,
results of operations or prospects of the Borrower and its Subsidiaries, taken
as a whole.

2. The execution, delivery and performance by the Borrower of the Credit
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (a) the Borrower
Charter or the Borrower By-laws, (b) any law, rule or regulation of which we
have knowledge applicable to the Borrower, (c) any contractual restriction
arising under any agreement or instrument evidencing indebtedness described in
Schedule IV of the Credit Agreement or (d) to our knowledge, any other legal or
contractual restriction binding on, or affecting the Borrower or its properties;
and such execution, delivery and performance do not result in or require the
creation or imposition of any Lien upon or with respect to any of its properties
under any agreement or instrument evidencing indebtedness described in Schedule
IV of the Credit Agreement or, to our knowledge, under any other agreement or
instrument. The Credit Agreement has been duly executed and delivered on behalf
of the Borrower.

3. No Governmental Approval is required in connection with the execution,
delivery or performance by the Borrower of the Credit Agreement, or the
enforcement thereof by the Agent and the Lenders.



--------------------------------------------------------------------------------

4. The Credit Agreement is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

5. There is no pending or, to our knowledge, threatened action or proceeding
affecting the Borrower or its properties before any court, governmental agency
or arbitrator, that would reasonably be expected, if adversely determined, to
materially and adversely affect the legality, validity or enforceability of the
Credit Agreement.

6. The Borrower is not an “investment company” as defined in the Investment
Company Act of 1940, as amended.

Wherever we indicate that our opinion with respect to the existence or absence
of facts is “to our knowledge” or the like, our opinion is, with your
permission, based solely on certificates of the Borrower and the current
conscious awareness of facts or other information of the attorneys currently
with this firm participating in the preparation of this opinion and representing
the Borrower in the transactions contemplated hereby (William M. Libit, Esq.,
Julia J. Singh, Esq. and Michael M. Reed, Esq.).

The foregoing opinions are subject to the following comments and qualifications:

 

  (a) The enforceability of Section 8.4 of the Credit Agreement may be limited
by laws limiting the enforceability of provisions exculpating or exempting a
party, or requiring indemnification of a party for, liability for its own action
or inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct;

 

  (b) The enforceability of provisions in the Credit Agreement to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances;

 

  (c) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which the Lenders are located (other than the States of New York and
Wisconsin) that limit the interest, fees or other charges such Lenders may
impose; (ii) the first sentence of Section 8.11, insofar as such sentence
relates to the subject matter jurisdiction of the United States District Court
of the Southern District of New York to adjudicate any controversy related to
the Credit Agreement; or (iii) the waiver of inconvenient forum set forth in
Section 8.12 with respect to proceedings in the United States District Court for
the Southern District of New York;

 

  (d) We express no opinion as to the enforceability of any provision of the
Credit Agreement to the extent that, upon the occurrence of an Event of Default,
it directly or indirectly provides for the payment of liquidated damages or late
charges or interest at an increased rate if such provision is determined to be a
penalty; and



--------------------------------------------------------------------------------

  (e) We express no opinion with respect to the following: (i) federal
securities laws and regulations, state “Blue Sky” laws and regulations, and laws
and regulations relating to commodity (and other) futures and indices and other
similar instruments, (ii) pension and employee benefit laws and regulations
(e.g., ERISA), (iii) federal and state antitrust and unfair competition laws and
regulations, (iv) federal and state environmental and hazardous materials laws
and regulations, (v) federal and state tax laws and regulations, (vi) federal
and state racketeering laws and regulations (e.g., RICO), (vii) federal and
state health and safety laws and regulations (e.g., OSHA), (viii) federal and
state labor laws and regulations, (ix) other federal and state statutes of
general application to the extent they provide for criminal prosecution
(e.g., mail fraud and wire fraud statutes), (x) federal and state laws,
regulations and policies concerning (A) national and local emergency,
(B) possible judicial deference to acts of sovereign states and (C) criminal and
civil forfeiture laws and (xi) municipal or local laws.

Furthermore, our opinion set forth in paragraph 4 above is limited by:

 

  (f) Applicable bankruptcy, receivership, reorganization, insolvency,
moratorium, fraudulent conveyance or transfer, and other laws and judicially
developed doctrines relating to or affecting creditors’ rights and remedies
generally;

 

  (g) General principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law, and limitations on the
availability of specific performance, injunctive relief and other equitable
remedies;

 

  (h) The possibility that certain rights, remedies, waivers, and other
provisions of the Credit Agreement may not be enforceable; nevertheless, such
unenforceability will not render any of the Credit Agreement invalid as a whole
or preclude (i) judicial enforcement of the obligation of Borrower to repay the
principal, together with interest thereon (to the extent not deemed a penalty)
as provided in the Credit Agreement; or (ii) acceleration of the obligation of
Borrower to repay such principal, together with such interest, upon a material
default in a material provision of the Credit Agreement; and

 

  (i) The requirement that the enforcing party act in a commercially reasonable
manner and in good faith in exercising its rights under the Credit Agreement.

These opinions are given as of the date hereof, they are intended to apply only
to those facts and circumstances that exist as of the date hereof, and we assume
no obligation or responsibility to update or supplement these opinions to
reflect any facts or circumstances that may hereafter come to our attention or
any changes in laws that may hereafter occur, or to inform the addressee of any
change in circumstances occurring after the date hereof that would alter the
opinions rendered herein.

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this



--------------------------------------------------------------------------------

opinion is being provided solely for the purpose of complying with the
requirements of the Agent and the Lenders in connection with the Credit
Agreement, and is being rendered solely for the benefit of the addressees
hereof, their participants, assignees and transferees. This opinion may not be
used or relied upon for any other purpose, relied upon by any other party, or
filed with or disclosed to any governmental authority other than a court in
connection with the enforcement or protection of the rights or remedies of the
Agent and/or the Lenders under the Credit Agreement or to a banking examiner or
regulator in connection with an examination of the Agent and/or the Lenders by
such governmental authority, without our prior written consent.

In giving the opinions contained herein, this firm calls to your attention that
this firm is not general counsel to Borrower and has only been engaged by
Borrower as special counsel in connection with the preparation, execution and
delivery of, and Closing under, the Credit Agreement. In such capacity this firm
has participated in conferences with officers and other representatives of the
Agent and Borrower at which the contents of the Credit Agreement and related
matters were discussed. We have made no examination of, and we express no
opinion with respect to, any accounting matters or disclosure materials that may
have been provided by Borrower to the Lenders. Our opinion represents our legal
judgment based upon our review of the law and the facts that we deem relevant to
render such opinion, and is not a guarantee of a result. This opinion is given
as of the date hereof, and we assume no obligation to revise or supplement this
opinion to reflect any facts or circumstances that may hereafter come to our
attention or any changes in law that may hereafter occur.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT 8.7

FORM OF LENDER ASSIGNMENT

THIS LENDER ASSIGNMENT (this “Assignment”) is dated as of the Effective Date set
forth below and is entered into by and between [Insert name of Assignor] (the
“Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    Alliant Energy Corporation 4.    Administrative Agent:    Wells
Fargo Bank, National Association, as Administrative Agent under the Credit
Agreement 5.    Credit Agreement:    Term Loan Credit Agreement, dated as of
October 7, 2014 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), among the Borrower, certain lenders from time to
time parties thereto (the “Lenders”) and Wells Fargo Bank, National Association,
as Administrative Agent.

 

1  Select as applicable.



--------------------------------------------------------------------------------

6.

   Assigned Interest:      

 

Facility

Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders3    Amount of
Commitment/Loans
Assigned3    Percentage Assigned of
Commitment/Loans4     

CUSIP

Number5

   $                        $                          %          $    $      %
         $    $      %      

 

[7.    Trade Date:                        ]6 8.    Effective Date:   
                     [TO BE INSERTED BY THE AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Loans” or
“Commitments”).

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  Insert if applicable.

6  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:     Name:     Title:     ASSIGNEE: [NAME OF
ASSIGNEE] By:     Name:     Title:    

 

[Consented to and]7 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent By:     Name:     Title:     [Consented to:]8 [NAME OF RELEVANT PARTY]
By:     Name:     Title:    

 

7  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

8  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

EXHIBIT 8.7

ANNEX 1 to Lender Assignment

Term Loan Credit Agreement, dated as of October 7, 2014, among Alliant Energy
Corporation,

as the Borrower, certain Lenders from time to time parties thereto and Wells
Fargo Bank,

National Association, as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

LENDER ASSIGNMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (i) represents and warrants that (A) it is the legal
and beneficial owner of the Assigned Interest, (B) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (C) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(ii) assumes no responsibility with respect to (A) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (C) the financial condition of the Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(D) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (i) represents and warrants that (A) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (B) it meets all requirements of an
assignee of the Assigned Interest under the Credit Agreement (subject to receipt
of such consents as may be required under the Credit Agreement), (C) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (D) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements referred to in Section 4.1(f) thereof or delivered pursuant to
Section 5.1(h) thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent, Assignor or any other Lender, and (E) attached to the Assignment
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (ii) agrees
that (A) it will, independently and without reliance on the Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the laws
of the State of New York.